Exhibit 10.1
 

 
TERM LOAN AGREEMENT






dated as of October 31, 2006






among






SEMCO ENERGY, INC.,






THE FINANCIAL INSTITUTIONS PARTY HERETO AS LENDERS,






and






UNION BANK OF CALIFORNIA, N.A., as Administrative Agent






600198569v6


--------------------------------------------------------------------------------


 
 
TABLE OF CONTENTS
 
     
Page
SECTION 1.   DEFINITIONS  
1
  1.1  Definitions  
1
  1.2  Other Interpretive Provisions  
16
SECTION 2.   COMMITMENTS OF THE LENDERS; BORROWING AND CONVERSION PROCEDURES  
17
  2.1  Commitments  
17
  2.2  Loan Procedures  
17
    2.2.1  Various Types of Loans 
17
    2.2.2  Borrowing Procedures 
18
    2.2.3  Conversion and Continuation Procedures 
18
  2.3  Commitments Several 
19
  2.4  Certain Conditions 
19
SECTION 3.   EVIDENCING OF LOANS  
19
  3.1  Notes 
19
  3.2  Recordkeeping 
19
SECTION 4.   INTEREST  
20
  4.1  Interest Rates  
20
  4.2  Interest Payment Dates 
20
  4.3  Setting and Notice of LIBOR Rates 
20
  4.4  Computation of Interest 
20
SECTION 5.  FEE 
21
  5.1  Arrangement Fee  
21
SECTION 6.  PREPAYMENTS AND REPAYMENT 
21
  6.1  Prepayments 
21
  6.2  Manner of Prepayments 
21
  6.3  Repayment 
21
SECTION 7.  MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES 
21
  7.1  Making of Payments  
21
  7.2  Application of Certain Payments 
21
  7.3  Due Date Extension 
22
  7.4  Setoff 
22
  7.5  Proration of Payments 
22
  7.6  Taxes 
22
SECTION 8.  INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR LOANS 
24
  8.1  Increased Costs 
24
  8.2  Basis for Determining Interest Rate Inadequate or Unfair 
25
  8.3  Changes in Law Rendering LIBOR Loans Unlawful 
25
  8.4  Funding Losses 
26
  8.5  Right of Lenders to Fund through Other Offices 
26
  8.6  Discretion of Lenders as to Manner of Funding 
26
  8.7  Mitigation of Circumstances; Replacement of Lenders 
26
  8.8  Conclusiveness of Statements; Survival of Provisions 
27
SECTION 9.   REPRESENTATIONS AND WARRANTIES  
27
  9.1  Organization; Power  
27

 
i
600198569v6

--------------------------------------------------------------------------------


 

  9.2  Authorization; No Conflict 
28
  9.3  Validity and Binding Nature 
28
  9.4  Financial Condition 
28
  9.5  No Material Adverse Change 
28
  9.6  Litigation 
28
  9.7  Ownership of Properties; Liens 
28
  9.8  Pension Plans 
28
  9.9  Investment Company Act 
29
  9.10  Regulation U 
29
  9.11  Taxes; Tax Shelter Registration 
29
  9.12  Solvency; etc. 
30
  9.13  Environmental Matters 
30
  9.14  Insurance 
31
  9.15  Information 
31
  9.16  Intellectual Property 
32
  9.17  Labor Matters 
32
  9.18  No Default 
32
  9.19  Compliance with Laws  
32
SECTION 10.   AFFIRMATIVE COVENANTS  
32
  10.1  Reports, Certificates and Other Information  
32
    10.1.1  Annual Report 
32
    10.1.2  Interim Reports 
33
    10.1.3  Compliance Certificates 
33
    10.1.4  Reports to the SEC and to Shareholders; Regulatory Bodies 
33
    10.1.5  Notice of Default, Litigation and ERISA Matters 
33
    10.1.6  Management Reports 
34
    10.1.7  Projections 
34
    10.1.8  Junior Capital Notices 
34
    10.1.9  Securitizations 
35
    10.1.10  Other Information 
35
  10.2  Books, Records and Inspections 
35
  10.3  Maintenance of Property; Insurance 
35
  10.4  Compliance with Laws; Payment of Taxes and Liabilities 
36
  10.5  Maintenance of Existence, etc. 
36
  10.6  Use of Proceeds 
36
  10.7  Employee Benefit Plans 
36
  10.8  Environmental Matters 
37
  10.9  Tax Shelter Registration 
37
  10.10  Further Assurances 
37
  10.11  Guaranty Event 
37
  10.12  Maintain Debt Rating 
38
  10.13  Subordinated Debt 
38
SECTION 11.   NEGATIVE COVENANTS 
38
  11.1  Debt 
38
  11.2  Liens 
39
  11.3  Hedging Agreeements 
40

 
ii
600198569v6

--------------------------------------------------------------------------------


 

  11.4  Restricted Payments; Subordinated Debt
40
  11.5  Mergers, Consolidations, Acquisitions, Sales 
41
  11.6  Transactions with Affiliates 
42
  11.7  Inconsistent Agreements 
42
  11.8  Business Activities; Issuance of Equity 
43
  11.9  Investments 
43
  11.10  Restriction of Amendments to Certain Documents 
44
  11.11  Fiscal Year 
44
  11.12  Financial Covenants 
45
    11.12.1  Minimum Interest Coverage Ratio 
45
    11.12.2  Maximum Leverage Ratio 
45
    11.12.3  Minimum Consolidated Net Worth 
45
  11.13  Cancellation of Debt; More Favorable Terms 
45
SECTION 12.   CONDITIONS OF LENDING 
46
  12.1  Conditions to Effectiveness 
46
    12.1.1  Notes 
46
    12.1.2  Authorization Documents 
46
    12.1.3  Consents, etc. 
46
    12.1.4  Opinions of Counsel 
46
    12.1.5  Payment of Fees 
47
    12.1.6  Income Statements, Balance Sheets and Cash Flow Statements 
47
    12.1.7  Financial Statements 
47
    12.1.8  Search Results; Lien Terminations 
47
    12.1.9  Closing Certificate 
47
    12.1.10  Other 
47
  12.2  Conditions to Funding 
47
    12.2.1  Notice of Borrowing 
47
    12.2.2  Letter of Direction 
48
    12.2.3  Certificate 
48
SECTION 13.   EVENTS OF DEFAULT AND THEIR EFFECT  
48
  13.1  Events of Default 
48
    13.1.1  Non-Payment of the Loans, etc. 
48
    13.1.2  Default on Other Debt 
48
    13.1.3  Bankruptcy, Insolvency, etc. 
48
    13.1.4  Non-Compliance with Loan Documents 
49
    13.1.5  Representations; Warranties 
49
    13.1.6  Pension Plans 
49
    13.1.7  Judgments 
49
    13.1.8  Invalidity of Subordination Provisions, etc. 
50
    13.1.9  Change of Control 
50
  13.2  Effect of Event of Default 
50
SECTION 14.   THE ADMINISTRATIVE AGENT  
50
  14.1  Appointment and Authorization 
50
  14.2  Delegation of Duties 
51
  14.3  Exculpation of Administrative Agent 
51
  14.4  Reliance by Administrative Agent 
51

 
iii
600198569v6

--------------------------------------------------------------------------------


 

  14.5  Notice of Default 
52
  14.6  Credit Decision 
52
  14.7  Indemnification 
53
  14.8  Administrative Agent in Individual Capacity 
53
  14.9  Successor Administrative Agent 
53
  14.10  Administrative Agent May File Proofs of Claim 
54
SECTION 15.   GENERAL 
55
  15.1  Waiver; Amendments 
55
  15.2  Confirmations 
55
  15.3  Notices 
55
  15.4  Computations 
56
  15.5  Costs, Expenses and Taxes 
56
  15.6  Assignments; Participations 
56
    15.6.1  Assignments 
56
    15.6.2  Participations 
57
  15.7  Register 
58
  15.8  GOVERNING LAW 
58
  15.9  Confidentiality 
58
  15.10  Severability 
59
  15.11  Nature of Remedies 
59
  15.12  Entire Agreement; Amendment and Restatement 
59
  15.13  Counterparts 
59
  15.14  Successors and Assigns 
60
  15.15  Captions 
60
  15.16  USA PATRIOT Act Notice  
60
  15.17  INDEMNIFICATION BY THE COMPANY 
60
  15.18  Nonliability of Lenders 
61
  15.19  FORUM SELECTION AND CONSENT TO JURISDICTION 
62
  15.20  WAIVER OF JURY TRIAL 
62



iv 
600198569v6

--------------------------------------------------------------------------------




ANNEXES
    Annex A  Lenders and Pro Rata Shares  Annex B  Addresses for Notice         
SCHEDULES
    Schedule 9.6  Legal Proceedings  Schedule 9.13  Environmental Matters
Schedule 9.14  Insurance Schedule 9.17  Labor Matters Schedule 10.14  Existing
Subordinated Debt Schedule 11.1  Existing Debt Schedule 11.2  Existing Liens
Schedule 11.9  Investments        
EXHIBITS
    Exhibit A   Form of Note Exhibit B  Form of Compliance Certificate Exhibit C
 Form of Assignment Agreement Exhibit D  Form of Notice of Borrowing Exhibit E
 Form of Notice of Conversion/Continuation Exhibit F  Investment Policy

 
v
600198569v6

--------------------------------------------------------------------------------


 


TERM LOAN AGREEMENT






This Term Loan Agreement, dated as of October 31, 2006 (this “Agreement”), is
entered into among SEMCO ENERGY, INC. (the “Company”), the financial
institutions that are or may from time to time become parties hereto as lenders
(together with their respective successors and assigns, the “Lenders”) and UNION
BANK OF CALIFORNIA, N.A., a national banking association (in its individual
capacity, “UBOC”), as administrative agent for the Lenders.


The Company has requested that the Administrative Agent and the Lenders make a
term loan facility available to the Company, and the Administrative Agent and
the Lenders have agreed to do so upon the terms and conditions below.


In consideration of the mutual agreements herein contained, the parties hereto
agree as follows:





SECTION 1.  
DEFINITIONS.



1.1  Definitions. When used herein the following terms shall have the following
meanings:


Acquired Debt means mortgage Debt or purchase money Debt or Debt with respect to
Capital Leases of a Person existing at the time such Person became a Subsidiary
or Debt assumed by the Company or a Subsidiary of the Company pursuant to an
Acquisition permitted hereunder (and not created or incurred in connection with
or in anticipation of such Acquisition).


Acquisition means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person, (b) the acquisition of in excess of 50%
of the Capital Securities of any Person, or otherwise causing any Person to
become a Subsidiary, or (c) a merger or consolidation or any other combination
with another Person (other than a Person that is already a Subsidiary).


Administrative Agent means UBOC in its capacity as administrative agent for the
Lenders hereunder and any successor thereto in such capacity.


Affected Loan - see Section 8.3.


Affiliate of any Person means (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person, (b) any officer or director of such Person and (c) with respect to any
Lender, any entity administered or managed by such Lender or an Affiliate or
investment advisor thereof and which is engaged in making, purchasing, holding
or otherwise investing in commercial loans. A Person shall be deemed to be
“controlled by” another Person if the latter Person possesses, directly or
indirectly, power to direct or cause the direction of the management and
policies of the former Person, whether by contract or otherwise. Unless
expressly stated otherwise herein, neither the Administrative Agent nor any
Lender shall be deemed an Affiliate of any Affiliated Party.
 
 
600198569v6

--------------------------------------------------------------------------------


Affiliated Party means any of the Company and its Subsidiaries.


Agreement - see the Preamble.


Applicable Margin means, (a) from the Closing Date to the fourth anniversary
thereof, (i) for LIBOR Loans, 1.5% and (ii) for Base Rate Loans, 0.5% and (b)
from and after the fourth anniversary of the Closing Date, (i) for LIBOR Loans,
3.0% and (ii) for Base Rate Loans, 2.0%


Assignee - see Section 15.6.1(a).


Assignment Agreement - see Section 15.6.1(a).


Attorney Costs means, with respect to any Person, all reasonable fees and
charges of any counsel to such Person, the reasonable allocable cost of internal
legal services of such Person if outside counsel is not used, all reasonable
out-of-pocket disbursements of such internal counsel (if outside counsel is not
used) and all court costs and similar legal expenses.


Base Rate means at any time the greater of (a) the Federal Funds Rate plus 0.5%
and (b) the Reference Rate.


Base Rate Loan means any Loan which bears interest at or by reference to the
Base Rate.


Business Day means any day on which UBOC is open for commercial banking business
in Los Angeles and, in the case of a Business Day which relates to a LIBOR Loan,
on which dealings are carried on in the London interbank Eurodollar market.


Capitalized Rentals of any Person means as of the date of any determination
thereof the amount at which the aggregate Rentals due and to become due under
all Capital Leases under which such Person is a lessee would be reflected as a
liability on a Consolidated balance sheet of such Person in accordance with
GAAP.


Capital Lease means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.


Capital Securities means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
nonvoting) of such Person’s capital, whether now outstanding or issued or
acquired after the Closing Date, including common shares, preferred shares,
preference shares, membership interests in a limited liability company, limited
or general partnership interests in a partnership or any other equivalent of
such ownership interest.
 
- 2 -
600198569v6

--------------------------------------------------------------------------------


Cash Equivalent Investment means, at any time, any Investment made in accordance
with the investment policy attached hereto as Exhibit F, as such policy may be
amended or otherwise modified from time to time with the approval of the Board
of Directors of the Company, upon delivery of such amendment or modification to
the Administrative Agent, provided, however, that no Investment with (a) a tenor
longer than one calendar year (unless such Investment is subject to a put
exercisable by the holder of such Investment within one calendar year) and (b) a
Rating Agencies’ rating of lower than BBB+/Baa1 shall be deemed a Cash
Equivalent Investment hereunder.


CERCLA - see Section 9.13(a).


Closing Date - see Section 12.1.


Code means the Internal Revenue Code of 1986.


Commitment means, as to any Lender, such Lender’s commitment to make its initial
Loan under this Agreement. The amount of each Lender’s commitment to make its
initial Loan is set forth on Annex A.


Company - see the Preamble.


Compliance Certificate means a Compliance Certificate in substantially the form
of Exhibit B.


Consolidated or Consolidating means, when used with reference to any financial
term in this Agreement, the aggregate for two or more Persons of the amounts
signified by such term for all such Persons determined on a consolidated (or
consolidating) basis in accordance with GAAP, applied on a consistent basis.
Unless otherwise specified herein, “Consolidated” and “Consolidating” shall
refer to Company and its Subsidiaries.


Consolidated Adjusted Funded Debt means all Consolidated Funded Debt, minus
Guaranteed Amounts to the extent included in determining such Consolidated
Funded Debt, plus Additional Funded Debt; provided, however, that (a) no Funded
Debt shall for purposes of this definition be included as Consolidated Funded
Debt if money sufficient to pay such Funded Debt in full (either on the date of
maturity expressed therein or on such earlier date as such Funded Debt may be
called for redemption) shall be held in trust for such purpose by the trustee or
proper depository under the instrument pursuant to which such Funded Debt was
issued, and (b) in the event of the issuance of Funded Debt (“New Funded Debt”),
for purposes of this definition there shall be excluded from Consolidated Funded
Debt at the time of such issuance and thereafter:


(i) existing Funded Debt which is paid in full substantially concurrently with
the issuance of the New Funded Debt and out of proceeds therefrom; and


(ii) existing Funded Debt which is paid out of the proceeds from the issuance of
the New Funded Debt in compliance with the following:
 
- 3 -
600198569v6

--------------------------------------------------------------------------------


(A) on the date of the issuance of the New Funded Debt (the “Issuance Date”) an
amount from the proceeds sufficient to pay such existing Funded Debt in full if
called for redemption as hereinafter described shall be deposited in an escrow
account (the “Escrow Account”) with a third party selected by the Company with
written instructions from the Company that the proceeds shall be used for such
purpose;


(B) not later than the 30th day following the Issuance Date, such existing
Funded Debt shall be called for redemption on a date which is not later than the
70th day following the Issuance Date; and


(C) on a date which is not later than the 70th day following the Issuance Date,
such existing Funded Debt shall be paid in full from the proceeds deposited in
the Escrow Account.


As used in this definition, the term “Additional Funded Debt” means at any time
an amount equal to the excess, if any, of (a) the lowest daily average of the
smallest aggregate principal amount of Consolidated Current Debt minus
Guaranteed Amounts to the extent included in determining such Consolidated
Current Debt outstanding on each day for any period of 30 consecutive days
during the 12-month period immediately preceding the date of determination, over
(b) $10,000,000.


Consolidated Adjusted Total Capitalization means, as of the date of any
determination thereof, the sum of (a) the aggregate principal amount of
Consolidated Adjusted Funded Debt then outstanding, plus (b) Consolidated Net
Worth.


Consolidated Current Debt means all Current Debt of the Company and its
Subsidiaries determined on a Consolidated basis eliminating intercompany items.


Consolidated Funded Debt means all Funded Debt of the Company and its
Subsidiaries determined on a Consolidated basis eliminating intercompany items.


Consolidated Net Income for any period means the net income of the Company and
its Subsidiaries for such period determined on a Consolidated basis but
excluding all noncash charges taken by the Company in accordance with GAAP under
Statement of Financial Accounting Standards (“FAS”) No. 142 or FAS No. 144
during such period and less other proper charges (including taxes on income),
determined on a Consolidated basis, but excluding in any event:


(a)  any gains or losses on the sale or other disposition of Investments or
fixed or capital assets, and any taxes on such excluded gains and any tax
deductions or credits on account of any such excluded losses;


(b)  the proceeds of any life insurance policy;
 
- 4 -
600198569v6

--------------------------------------------------------------------------------


(c)  net earnings and losses of any Subsidiary accrued prior to the date it
became a Subsidiary;


(d)  net earnings and losses of any corporation (other than a Subsidiary),
substantially all the assets of which have been acquired in any manner by the
Company or any Subsidiary, realized by such corporation prior to the date of
such acquisition;


(e)  net earnings and losses of any corporation (other than a Subsidiary) with
which the Company or a Subsidiary shall have consolidated or which shall have
merged into or with the Company or a Subsidiary prior to the date of such
consolidation or merger;


(f)  net earnings of any business entity (other than a Subsidiary) in which the
Company or any Subsidiary has an ownership interest unless such net earnings
shall have actually been received by the Company or such Subsidiary in the form
of cash distributions;


(g)  any portion of the net earnings of any Subsidiary which for any reason is
unavailable for payment of dividends to the Company or any other Subsidiary;


(h)  earnings resulting from any reappraisal, revaluation or write-up of assets;


(i)  any deferred or other credit representing any excess of the equity in any
Subsidiary at the date of acquisition thereof over the amount invested in such
Subsidiary;


(j)  any gain arising from the acquisition of any securities of the Company or
any Subsidiary;


(k)  any reversal of any contingency reserve, except to the extent that
provision for such contingency reserve shall have been made from income arising
during such period, and any gain or loss resulting from accounting method
changes; and


(l)  any items other than those described in clauses (a) through (k) above of
this definition which are properly classified under GAAP as extraordinary items.


Consolidated Net Worth means, as of the date of any determination thereof, the
stockholders’ capital and surplus of the Company and its Subsidiaries determined
on a Consolidated basis, and which shall include (whether or not includible
under GAAP) the principal amount of the Junior Capital, adding back (a) an
amount equal to all noncash charges, less any tax deductions or credits on
account of such charges, taken by the Company in accordance with GAAP under FAS
No. 142 or FAS No. 144 after December 31, 2004 and (b) the noncash charge
incurred on December 31, 2006 and posted to accumulated comprehensive income,
less any tax credits to accumulated comprehensive income on account of such
charge, as a result of the adoption of FAS No. 158.


Consolidated Operating Income means, as of the date of any determination
thereof, the operating income of the Company and its Subsidiaries determined on
a Consolidated basis as shown on the financial statements delivered to the
Administrative Agent and the Lenders pursuant to Sections 10.1.1 and 10.1.2 of
this Agreement, as applicable, but (a) excluding from the calculation hereof,
whether or not otherwise includable under GAAP, all pre-tax gains or losses from
the sale of assets permitted under this Agreement, and (b) adding back an amount
equal to all pre-tax noncash charges, taken by the Company in accordance with
GAAP under FAS No. 142 or FAS No. 144. Acquisitions by the Company or any of its
Subsidiaries made in compliance with this Agreement shall be given pro forma
effect in calculation of Consolidated Operating Income.
 
- 5 -
600198569v6

--------------------------------------------------------------------------------


Consolidated Storage Income means the “Storage Income” of the Company and its
Subsidiaries on a Consolidated basis, as shown under the heading “Other Income”
on the Company’s Consolidated statement of operations delivered to the
Administrative Agent and the Lenders pursuant to the requirements of Sections
10.1.1 and 10.1.2 of this Agreement.


Controlled Group means all members of a controlled group of corporations, all
members of a controlled group of trades or businesses (whether or not
incorporated) under common control and all members of an affiliated service
group which, together with the Company or any of its Subsidiaries, are treated
as a single employer under Section 414 of the Code or Section 4001 of ERISA.


Credit Party means any of the Company and the Guarantors.


Current Debt of any Person means as of the date of any determination thereof
(a) all Debt of such Person for borrowed money other than Funded Debt of such
Person and (b) Guaranty Obligations of such Person relating to the Current Debt
of others.


Debt of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, whether or not evidenced by bonds, debentures, notes
or similar instruments, (b) all obligations of such Person as lessee under
Capital Leases which have been or should be recorded as liabilities on a balance
sheet of such Person in accordance with GAAP, (c) all obligations of such Person
to pay the deferred purchase price of property or services (excluding trade
accounts payable in the ordinary course of business), (d) all Debt secured by a
Lien on the property of such Person, whether or not such Debt shall have been
assumed by such Person; provided that if such Person has not assumed or
otherwise become liable for such Debt, such Debt shall be measured at the fair
market value of such property securing such Debt at the time of determination,
(e) all obligations, contingent or otherwise, with respect to the face amount of
all letters of credit (whether or not drawn), bankers’ acceptances and similar
obligations issued for the account of such Person, (f) all Guaranty Obligations
relating to the Debt of other Persons or the payment of dividends or
distributions on the Capital Securities of any Person and (g) all Debt of any
partnership of which such Person is a general partner except where the only
asset which may be used as a source of repayment is such Person’s partnership
interest in the partnership obligated on the Debt.


Disposal (including, correlatively, “Disposed”) has the meaning specified in
RCRA; provided that in the event that RCRA is amended so as to broaden or narrow
the meaning of any term defined thereby, such broader or narrower meaning shall
apply as of the effective date of such amendment; and provided, further, that to
the extent that the laws of a state wherein any affected property lies establish
a meaning for “Disposal” which is broader than is specified in RCRA, such
broader meaning shall apply.
 
- 6 -
600198569v6

--------------------------------------------------------------------------------


Dollar and the sign “$” mean lawful money of the United States of America.


Environmental Claims means all claims, however asserted, by any governmental,
regulatory or judicial authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law, or for Release or injury
to the environment.


Environmental Laws means all present or future federal, state or local laws,
statutes, common law duties, rules, regulations, ordinances and codes, together
with all administrative or judicial orders, consent agreements, directed duties,
requests, licenses, authorizations and permits of, and agreements with, any
governmental authority, in each case relating to any matter arising out of or
relating to public health and safety, or pollution or protection of the
environment or workplace, including any of the foregoing relating to the
presence, use, production, generation, handling, transport, treatment, storage,
Disposal, distribution, discharge, emission, Release, threatened Release,
control or cleanup of any Hazardous Substance.


Environmental Matter means any matter arising out of or relating to pollution or
protection of the environment or workplace, including any of the foregoing
relating to the presence, use, production, generation, handling, transport,
treatment, storage, Disposal, distribution, discharge, Release, control or
cleanup of any Hazardous Substance.


ERISA means the Employee Retirement Income Security Act of 1974.


Event of Default means any of the events described in Section 13.1.


Excluded Taxes means taxes based upon, or measured by, a Lender’s or the
Administrative Agent’s (or a branch of a Lender’s or the Administrative Agent’s)
overall net income, overall net receipts, or overall net profits (including
franchise taxes imposed in lieu of such taxes), but only to the extent such
taxes are imposed by a taxing authority (a) in a jurisdiction in which such
Lender or the Administrative Agent is organized, (b) in a jurisdiction which
such Lender’s or the Administrative Agent’s principal office is located, or
(c) in a jurisdiction in which such Lender’s or the Administrative Agent’s
lending office (or branch) in respect of which payments under this Agreement are
made is located.


Federal Funds Rate means, for any day, a fluctuating interest rate equal for
each day during such period to the weighted average of the rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three federal funds brokers of
recognized standing selected by the Administrative Agent. The Administrative
Agent’s determination of such rate shall be binding and conclusive absent
manifest error.
 
- 7 -
600198569v6

--------------------------------------------------------------------------------


Fiscal Quarter means a fiscal quarter of a Fiscal Year.


Fiscal Year means the fiscal year of the Company and its Subsidiaries, which
period shall be the 12-month period ending on December 31 of each year. Any
reference to a Fiscal Year with a number corresponding to any calendar year
(e.g., “Fiscal Year 2005”) refers to the Fiscal Year ending on December 31 of
such calendar year.


FRB means the Board of Governors of the Federal Reserve System or any successor
thereto.


Funded Debt of any Person means, without duplication, (a) all Debt of such
Person for borrowed money or which has been incurred in connection with the
acquisition of assets, in each case having a final maturity of one or more than
one year from the date of origin thereof (or which is renewable or extendible at
the option of the obligor for a period or periods more than one year from the
date of origin), including (i) all principal payments in respect thereof that
are required to be made within one year from the date of any determination of
Funded Debt, whether or not the obligation to make such payments shall
constitute a current liability of the obligor under GAAP, and (ii) any Debt or
off-balance-sheet obligations incurred pursuant to a Securitization Transaction
(whether by a Special Purpose Subsidiary or otherwise), provided, however, that
Funded Debt shall not include (A) Junior Capital, (B) loans outstanding under
the Revolving Credit Agreement and the aggregate amount of Debt relating to any
Permitted Securitizations (provided, however, that the aggregate principal
amount excluded pursuant to this clause (B) shall not exceed the lesser of (1)
$155,000,000 or (2) the amount of such loans and Debt excluded from “Funded
Debt” under the comparable provisions of the Revolving Credit Agreement), or
(C) any notes of such Person evidencing Debt of such Person which when issued
constitute a current liability of such Person under GAAP, (b) all Capitalized
Rentals of such Person, and (c) all Off Balance Sheet Liabilities of such
Person.


Funding Date - see Section 12.2.


GAAP means generally accepted accounting principles set forth from time to time
in the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession) and the SEC, which are applicable to the circumstances as of the
date of determination.


Gas Related Business means any business permitted under Sections 10.5 and 11.8
hereof involving the purchase, distribution, sale, storage and/or transport of
natural gas.


Group - see Section 2.2.1.


Guaranteed Amounts means as of any date the aggregate amounts of Debt of others
guaranteed by the Company and/or any of its Subsidiaries determined on a
Consolidated basis.
 
- 8 -
600198569v6

--------------------------------------------------------------------------------


Guarantor means any Subsidiary of the Company which shall hereafter execute and
deliver a Guaranty (or a joinder thereto) with respect to the Obligations.


Guaranty means any Guaranty (and any joinders thereto) of the Obligations of the
Company, in form and substance reasonably acceptable to the Administrative Agent
and the Required Lenders, that may be hereafter executed and delivered by one or
more Subsidiaries of the Company.


Guaranty Event means the execution by one or more Subsidiaries of a guaranty, or
a joinder to a guaranty, of (a) any obligations of the Company under the
Revolving Credit Agreement or (b) any of the Senior Notes.


Guaranty Obligation means (a) a guaranty, (b) an endorsement, (c) a contingent
agreement to purchase or to furnish funds for the payment or maintenance of, or
otherwise to be or become contingently liable under or with respect to, the
Debt, other obligations, net worth, working capital or earnings of any Person,
(d) a guarantee of the payment of dividends or other distributions upon the
Capital Securities of any Person, (e) an agreement to purchase, sell or lease
(as lessee or lessor) real property, products, materials, supplies or services
primarily for the purpose of enabling a debtor to make payment of such debtor’s
obligations or (f) an agreement to assure a creditor against loss, including
causing a bank or other financial institution to issue a letter of credit or
other similar instrument for the benefit of another Person, but excluding
endorsements for collection or deposit in the ordinary course of business.


Hazardous Substance means (a) any petroleum or petroleum product, radioactive
material, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, radon gas and mold; (b) any chemical, material,
pollutant or substance defined as or included in the definition of “hazardous
substances,” “hazardous waste,” “hazardous materials,” “extremely hazardous
substances,” “restricted hazardous waste,” “toxic substances,” “toxic
pollutants,” “contaminants,” “pollutants” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
the exposure to or Release of which is prohibited, limited or regulated by any
governmental authority or for which any duty or standard of care is imposed
pursuant to any Environmental Law.


Hedging Agreement means any interest rate, currency or commodity swap agreement,
cap agreement or collar agreement, or any other agreement or arrangement
designed to protect a Person against fluctuations in interest rates, currency
exchange rates or commodity prices.


Hedging Obligation means, with respect to any Person, any liability of such
Person under any Hedging Agreement. The amount of any Person’s obligation in
respect of any Hedging Obligation shall be deemed to be the incremental
obligation that would be reflected in the financial statements of such Person in
accordance with GAAP.


Indemnified Liabilities - see Section 15.17.
 
- 9 -
600198569v6

--------------------------------------------------------------------------------


Interest Coverage Ratio means (a) the sum of the Consolidated Operating Income
and the Consolidated Storage Income of the Company and its Subsidiaries divided
by (b) the sum of all interest paid or payable in cash on any Debt of the
Company or any Subsidiary, including all interest, dividends and distributions
paid or payable in cash on the Junior Capital.


Interest Period means, as to any LIBOR Loan, the period commencing on the date
such Loan is borrowed or continued as, or converted into, a LIBOR Loan and
ending on the date one, two, three or six months thereafter as selected by the
Company pursuant to Section 2.2.2 or 2.2.3, as the case may be; provided that:


(a)  if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the following Business Day unless
the result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the preceding
Business Day;


(b)  any Interest Period that begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period shall
end on the last Business Day of the calendar month at the end of such Interest
Period; and


(c)  the Company may not select any Interest Period for a Loan which would
extend beyond the scheduled Maturity Date.


Investment means, with respect to any Person, any investment in another Person,
whether by acquisition of any debt security or Capital Security, by making any
loan or advance (excluding the extension of trade credit in the ordinary course
of business), by becoming obligated with respect to a contingent liability in
respect of obligations of such other Person (other than travel and similar
advances to employees in the ordinary course of business) or by making an
Acquisition.


IRS means the Internal Revenue Service of the United States of America.


Junior Capital means, without duplication (a) Subordinated Debt, (b) the Trust
Preferred Securities, and such other trust preferred securities which may be
issued by unconsolidated capital trust subsidiaries of the Company from time to
time, (c) the Series B Preferred Stock and (d) all other preferred stock or
preference stock issued by the Company that by its terms ranks junior to the
Series B Preferred Stock.


Lenders - see the Preamble.


Lender Party - see Section 15.17.


LIBOR Loan means any Loan which bears interest at a rate determined by reference
to the LIBOR Rate.
 
- 10 -
600198569v6

--------------------------------------------------------------------------------


LIBOR Office means with respect to any Lender the office or offices of such
Lender which shall be making or maintaining the LIBOR Loans of such Lender
hereunder. A LIBOR Office of any Lender may be, at the option of such Lender,
either a domestic or foreign office.


LIBOR Rate means, with respect to any Group of LIBOR Loans for any Interest
Period, (a) the rate of interest per annum at which deposits in Dollars are
offered in the London interbank market at approximately 11:00 a.m., London time,
on the date that is two (2) Business Days prior to the commencement of such
Interest Period, as determined by reference to the British Bankers’ Association
Interest Settlement Rates for deposits in Dollars (as set forth by the Bloomberg
Information Service or any successor thereto or any other service selected by
the Administrative Agent which has been nominated by the British Bankers’
Association as an authorized information vendor for the purpose of displaying
such rates) for a period equal to such Interest Period (provided that, to the
extent that an interest rate is not ascertainable pursuant to the foregoing
provisions of this definition, the “LIBOR Rate” with respect to such Group of
LIBOR Loans for such Interest Period shall be the rate per annum at which Dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period
would be offered to the Administrative Agent in the London interbank market at
approximately 12:00 noon, London time, on the date that is two (2) Business Days
prior to the beginning of such Interest Period), divided by (b) a number
determined by subtracting from 1.00 the then stated maximum reserve percentage
for determining reserves to be maintained by member banks of the Federal Reserve
System for Eurocurrency funding or liabilities as defined in Regulation D (or
any successor category of liabilities under Regulation D), such rate to remain
fixed for such Interest Period. The Administrative Agent’s determination of the
LIBOR Rate shall be conclusive, absent manifest error.


Lien means, with respect to any Person, any interest granted by such Person in
any real or personal property, asset or other right owned or being purchased or
acquired by such Person (including an interest in respect of a Capital Lease)
which secures payment or performance of any obligation and shall include any
Mortgage, lien, encumbrance, title retention lien, charge or other security
interest of any kind, whether arising by contract, as a matter of law, by
judicial process or otherwise.


Loan means a term loan made by a Lender to the Company pursuant to Section 2.1,
including any tranche into which such Loan is divided pursuant to Section 2.2.1.


Loan Documents means this Agreement, the Notes, the Subordination Agreements,
any Guaranties and all documents, instruments and agreements delivered in
connection with the foregoing.


Margin Stock means any “margin stock” as defined in Regulation U.


Material Adverse Effect means (a) a material adverse change in, or a material
adverse effect upon, the financial condition, operations, assets, business, or
properties of the Affiliated Parties taken as a whole, (b) a material impairment
of the ability of any Credit Party to perform any of the Obligations under any
Loan Document or (c) a material adverse effect upon any substantial portion of
the assets of the Credit Parties, taken as a whole, or upon the legality,
validity, binding effect or enforceability against any Credit Party of any Loan
Document.
 
- 11 -
600198569v6

--------------------------------------------------------------------------------


Maturity Date means the earlier to occur of (a) June 30, 2016 and (b) the date,
if any, on which the Loans are accelerated pursuant to Section 13.2.


Moody’s means Moody’s Investors Service, Inc., and any successor thereto.


Mortgage means a mortgage, deed of trust, leasehold mortgage, leasehold deed of
trust or similar instrument granting a Lien on real property.


Multiemployer Pension Plan means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which the Company or any other member of the Controlled
Group may have any liability.


New Capital Adjustment means that amount to be added to the minimum Consolidated
Net Worth required to be maintained under Section 11.12.3 consisting of an
amount equal to one hundred percent (100%) of the proceeds of each New Capital
Offering conducted by the Company or any of its Subsidiaries on or after
June 30, 2005, net of costs of issuance on a cumulative basis, less the
aggregate principal amount (excluding any capitalized interest) of any Junior
Capital which is retired, prepaid or redeemed in connection with a New Capital
Offering.


New Capital Offering means the issuance and sale for cash or other
consideration, on and after June 30, 2005, by the Company or any of its
Subsidiaries of additional Capital Securities or other equity interests or of
Junior Capital.


Non-U.S. Participant - see Section 7.6(d).


Note means a promissory note substantially in the form of Exhibit A.


Notice of Borrowing - see Section 2.2.2.


Notice of Conversion/Continuation - see Section 2.2.3(b).


Obligations means all obligations (monetary (including post-petition interest,
allowed or not) or otherwise) of any Affiliated Party under this Agreement and
any other Loan Document, including Attorney Costs, all in each case howsoever
created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due.


OFAC - see Section 10.4.


Off Balance Sheet Liability of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person and (b) any liability under any so-called “synthetic lease” or “tax
ownership operating lease” transaction entered into by such Person.
 
- 12 -
600198569v6

--------------------------------------------------------------------------------


Participant - see Section 15.6.2.


PBGC means the Pension Benefit Guaranty Corporation and any entity succeeding to
any or all of its functions under ERISA.


Pension Plan means a “pension plan,” as such term is defined in Section 3(2) of
ERISA, which is subject to Title IV of ERISA or the minimum funding standards of
ERISA (other than a Multiemployer Pension Plan), and as to which the Company or
any member of the Controlled Group may have any liability, including any
liability by reason of having been a substantial employer within the meaning of
Section 4063 of ERISA at any time during the preceding five years, or by reason
of being deemed to be a contributing sponsor under Section 4069 of ERISA.


Permitted Lien means a Lien expressly permitted hereunder pursuant to Section
11.2.


Permitted Securitization means a Securitization Transaction effected in
accordance with the following requirements:


(a) Such Securitization Transaction will not result in the aggregate principal
amount of Debt at any time issued and outstanding in respect of Permitted
Securitizations being in excess of $155,000,000, less (i) the aggregate
revolving credit commitment under the Revolving Credit Agreement and (ii) any
term loans from time to time outstanding thereunder (giving effect to any
permanent reduction in such commitment or prepayment of such term loans made
simultaneously with the closing of such Securitization Transaction);


(b) At such time as the Company or a Subsidiary makes the initial transfer or
encumbrance of accounts receivable (each such transfer or encumbrance, whether
or not the initial one, herein called a “disposition”) to a Special Purpose
Subsidiary in connection with the closing of such Securitization Transaction,
the Company or such Subsidiary shall itself actually receive (substantially
contemporaneously with such disposition) cash in connection with such
Securitization Transaction in an amount based on normal and customary advance
rates (and taking into account typical deductions for market-based, arms-length
securitization transactions);


(c) Each disposition pursuant to such Securitization Transaction shall be
without recourse to the Company or any of its Subsidiaries (except for customary
clean-up call provisions and customary representations and warranties relating
to the Company’s or any Subsidiary’s accounts receivable subject to such
disposition) and otherwise on normal and customary terms and conditions for
comparable asset-based securitization transactions;


(d) Such Securitization Transaction shall be structured on the basis of the
issuance of nonrecourse (to the Company or its Subsidiaries other than the
applicable Special Purpose Subsidiary) debt securities by a Special Purpose
Subsidiary; and


(e) Both immediately before and immediately after each disposition pursuant to
such Securitization Transaction, no Unmatured Event of Default or Event of
Default (whether or not related to such disposition) shall have occurred and be
continuing.
 
- 13 -
600198569v6

--------------------------------------------------------------------------------


Person means any natural person, corporation, partnership, trust, limited
liability company, association, governmental authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.


Pro Rata Share means with respect to a Lender’s obligation to make Loans and
receive payments of principal, interest, fees, costs, and expenses with respect
thereto, (a) prior to the funding of the Loans, the percentage obtained by
dividing (i) such Lender’s Commitment by (ii) the Total Commitment and (b) from
and after the funding of the Loans, the percentage obtained by dividing (i) the
aggregate unpaid principal amount of such Lender’s Loans by (ii) the aggregate
unpaid principal amount of all Loans.


Rating Agencies means Moody’s and S&P, or such other rating agencies acceptable
to the Required Lenders in their sole discretion.


RCRA - see Section 9.13(a).


Reference Rate means the variable rate of interest per annum established by UBOC
from time to time as its “reference rate.” Such “reference rate” is set by UBOC
as a general reference rate of interest, taking into account such factors as
UBOC may deem appropriate, it being understood that many of UBOC’s commercial or
other loans are priced in relation to such rate, that it is not necessarily the
lowest or best rate actually charged to any customer and that UBOC may make
various commercial or other loans at rates of interest having no relationship to
such rate. For purposes of this Agreement, each change in the Reference Rate
shall be effective as of the opening of business on the date announced as the
effective date of any change in such “reference rate.” UBOC shall not be
obligated to give notice of any change in the Reference Rate.


Regulation D means Regulation D of the FRB.


Regulation U means Regulation U of the FRB.


Regulatory Body means any federal or state board, commission, department or
other regulatory body in the United States of America (or any foreign or
international equivalent thereof) which regulates the distribution,
transportation or storage of natural gas, or other material lines of business in
which the Company or any of its Subsidiaries is engaged from time to time.


Release has the meaning specified in CERCLA; provided that in the event that
CERCLA is amended so as to broaden or narrow the meaning of any term defined
thereby, such broader or narrower meaning shall apply as of the effective date
of such amendment; and provided, further, that to the extent that the laws of a
state wherein any affected property lies establish a meaning for “Release” which
is broader than is specified in CERCLA, such broader meaning shall apply.


Rentals means and includes as of the date of any determination thereof all fixed
payments (including as such all payments which the lessee is obligated to make
to the lessor on termination of the lease or surrender of the property) payable
by the Company or a Subsidiary, as lessee or sublessee under a lease of real or
personal property, but shall be exclusive of any amounts required to be paid by
the Company or a Subsidiary (whether or not designated as rents or additional
rents) on account of maintenance, repairs, insurance, taxes and similar charges.
Fixed rents under any so-called “percentage leases” shall be computed solely on
the basis of the minimum rents, if any, required to be paid by the lessee
regardless of sales volume or gross revenues.
 
- 14 -
600198569v6

--------------------------------------------------------------------------------


Replacement Lender - see Section 8.7(b).


Required Lenders means, at any time, Lenders whose Pro Rata Shares equal or
exceed 51%.


Revolving Credit Agreement means the Second Amended and Restated Credit
Agreement dated as of September 15, 2005 among the Company, the financial
institutions from time to time party thereto as lenders, LaSalle Bank Midwest
National Association, as administrative agent, National City Bank of the
Midwest, as syndication agent, and U.S. Bank, N.A., as documentation agent
(including any modification, restatement, refinancing or replacement of said
Agreement, in whole or in part).


S&P means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.


SEC means the Securities and Exchange Commission or any other governmental
authority succeeding to any of the principal functions thereof.


Securitization Transaction means a transaction composed of (a) a transfer of, or
grant of a lien on, accounts receivable by the Company or any Subsidiary to a
Special Purpose Subsidiary or other special-purpose or limited-purpose entity
and (b) the issuance (whether by such Special Purpose Subsidiary or other
special-purpose or limited purpose-entity or any other Person) of (i) debt or
securities secured directly or indirectly by interests in such accounts
receivable or (ii) trust or comparable certificates or other securities directly
or indirectly evidencing interests in such accounts receivable.


Senior Notes means the notes described in Schedule 11.1, any additional notes
issued by the Company after the date hereof that are pari passu with or senior
to such notes and any Debt replacing or refinancing any of the aforementioned
notes.


Senior Officer means, with respect to any Affiliated Party, any of the chief
executive officer, the chief financial officer, the chief operating officer or
the treasurer of such Affiliated Party.


Series B Preferred Stock means the Company’s 5% Series B Convertible Cumulative
Preferred Stock.


Special Purpose Subsidiary means any wholly owned Subsidiary of the Company
established for the sole purpose of effecting a Securitization Transaction and
otherwise established and operated in accordance with customary industry
practice, including any entity that constitutes a Qualifying Special Purpose
Subsidiary under FASB Statement 140.
 
- 15 -
600198569v6

--------------------------------------------------------------------------------


Subordinated Debt means (a) the Company’s existing unsecured subordinated debt
identified on Schedule 10.14 and (b) any other unsecured Debt of the Company
which has subordination terms, covenants and default provisions which have been
approved in writing by the Required Lenders.


Subordination Agreements means all subordination agreements executed by holders
of Subordinated Debt in favor of the Administrative Agent and the Lenders from
time to time.


Subsidiary means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person owns, directly or
indirectly, such number of outstanding Capital Securities as have more than 50%
of the ordinary voting power for the election of directors or other managers of
such corporation, partnership, limited liability company or other entity;
provided, however, in the case of the Company, “Subsidiary” shall not include
any unconsolidated capital trust subsidiary of the Company. Unless the context
otherwise requires, each reference to one or more Subsidiaries herein shall be a
reference to one or more Subsidiaries of the Company.


Taxes means any and all present and future taxes, duties, levies, imposts,
deductions, assessments, charges or withholdings, and any and all liabilities
(including interest and penalties and other additions to taxes) with respect to
the foregoing, but excluding Excluded Taxes.


Total Commitment means $55,000,000.


Trust Preferred Securities means the trust-preferred securities issued by SEMCO
Capital Trust I, a wholly-owned Subsidiary of the Company, under the SEMCO
Capital Trust I Amended and Restated Trust Agreement dated as of April 19, 2000
and the related documents and instruments.


type - see Section 2.2.1.


UBOC - see the Preamble.


Unmatured Event of Default means any event that, if it continues uncured, will,
with the lapse of time or notice or both, constitute an Event of Default.


Withholding Certificate - see Section 7.6(d).


1.2  Other Interpretive Provisions


(a)  The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
 
- 16 -
600198569v6

--------------------------------------------------------------------------------


(b)  Section, Annex, Schedule and Exhibit references are to this Agreement
unless otherwise specified.


(c)  The term “including” is not limiting and means “including without
limitation.”


(d)  In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including,” the words “to” and
“until” each mean “to but excluding,” and the word “through” means “to and
including.”


(e)  Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement and the other Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
supplements and other modifications thereto, but only to the extent such
amendments, restatements, supplements and other modifications are not prohibited
by the terms of any Loan Document, and (ii) references to any statute or
regulation shall be construed as including all statutory and regulatory
provisions amending, replacing, supplementing or interpreting such statute or
regulation.


(f)  This Agreement and the other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and each shall be
performed in accordance with its terms.


(g)  This Agreement and the other Loan Documents are the result of negotiations
among, and have been reviewed by counsel to, the Administrative Agent, the
Company, the Lenders and the other parties thereto and are the products of all
parties. Accordingly, the Loan Documents shall not be construed against the
Administrative Agent or the Lenders merely because of the Administrative Agent’s
or the Lenders’ involvement in their preparation.





SECTION 2.  
COMMITMENTS OF THE LENDERS; BORROWING AND CONVERSION PROCEDURES.



2.1  Commitments. On and subject to the terms and conditions of this Agreement,
each of the Lenders, severally and for itself alone, agrees to make a single
initial Loan to the Company on the date requested by the Company pursuant to
Section 2.2.2, but in any event not later than the 45th day after the Closing
Date, in the amount equal to such Lender’s Pro Rata Share of the Total
Commitment. The Commitments shall terminate upon the earlier to occur of (a) the
making of the initial Loans hereunder and (b) 5:00 p.m., Los Angeles time, on
the 45th day after the Closing Date.


2.2  Loan Procedures.


2.2.1  Various Types of Loans. Each Loan shall be divided into one or more
tranches, each of which shall be either a Base Rate Loan or a LIBOR Loan (each a
“type” of Loan), as the Company shall specify in the related notice of borrowing
or conversion pursuant to Section 2.2.2 or 2.2.3. LIBOR Loans having the same
Interest Period are sometimes called a “Group” or collectively “Groups.” Base
Rate Loans and LIBOR Loans may be outstanding at the same time, provided that
not more than seven (7) different Groups of LIBOR Loans shall be outstanding at
any one time. All borrowings, conversions and repayments of Loans shall be
effected so that each Lender will have a ratable share (according to its Pro
Rata Share) of all types and Groups of Loans.
 
- 17 -
600198569v6

--------------------------------------------------------------------------------


2.2.2  Borrowing Procedures. The Company shall give written notice to the
Administrative Agent substantially in the form of Exhibit D (the “Notice of
Borrowing”) of the borrowing of the initial Loans, not later than (a) in the
case of a borrowing of Base Rate Loans, 11:00 a.m., Los Angeles time, on the
proposed date of such borrowing and (b) in the case of a borrowing of LIBOR
Loans, 11:00 a.m., Los Angeles time, at least two Business Days prior to the
proposed date of such borrowing. Such notice shall be effective upon receipt by
the Administrative Agent, shall be irrevocable, and shall specify the date and
type of borrowing and, in the case of a borrowing of LIBOR Loans, the initial
Interest Period therefor. Promptly upon receipt of such notice, the
Administrative Agent shall advise each Lender thereof. Not later than noon, Los
Angeles time, on the date of the proposed borrowing of initial Loans, each
Lender shall provide the Administrative Agent at the office specified by the
Administrative Agent with immediately available funds covering such Lender’s Pro
Rata Share of such borrowing and, so long as the Administrative Agent has not
received written notice that the conditions precedent set forth in Section 12
with respect to such borrowing have not been satisfied, the Administrative Agent
shall pay over the funds received by the Administrative Agent to the Company on
the requested borrowing date. The borrowing shall be on a Business Day and shall
be in the amount of the Total Commitment.


2.2.3  Conversion and Continuation Procedures.


(a)  Subject to Section 2.2.1, the Company may, upon irrevocable written notice
to the Administrative Agent in accordance with clause (b) below:


(i) elect, as of any Business Day, to convert any Loans (or any part thereof in
an aggregate amount not less than $500,000 or a higher integral multiple of
$100,000) into Loans of the other type; or


(ii) elect, as of the last day of the applicable Interest Period, to continue
any LIBOR Loans having Interest Periods expiring on such day (or any part
thereof in an aggregate amount not less than $1,000,000 or a higher integral
multiple of $500,000) for a new Interest Period;


provided that after giving effect to any prepayment, conversion or continuation,
the aggregate principal amount of each Group of LIBOR Loans shall be at least
$1,000,000 and an integral multiple of $500,000.


(b)  The Company shall give written notice (each such written notice, a “Notice
of Conversion/Continuation”) substantially in the form of Exhibit E or
telephonic notice (followed immediately by a Notice of Conversion/Continuation)
to the Administrative Agent of each proposed conversion or continuation not
later than (i) in the case of conversion into Base Rate Loans, 11:00 a.m., Los
Angeles time, on the proposed date of such conversion and (ii) in the case of
conversion into or continuation of LIBOR Loans, 11:00 a.m., Los Angeles time, at
least three Business Days prior to the proposed date of such conversion or
continuation, specifying in each case (A) the proposed date of conversion or
continuation, (B) the aggregate amount of Loans to be converted or continued,
(C) the type of Loans resulting from the proposed conversion or continuation and
(D) in the case of conversion into, or continuation of, LIBOR Loans, the
duration of the requested Interest Period therefor.
 
- 18 -
600198569v6

--------------------------------------------------------------------------------


(c)  If the Company has failed to select timely a new Interest Period to be
applicable to any LIBOR Loan pursuant to Section 2.2(b)(ii), the Company shall
be deemed to have elected to continue such LIBOR Loan as a LIBOR Loan having an
Interest Period of one month.


(d)  The Administrative Agent will promptly notify each Lender of its receipt of
a notice of conversion or continuation pursuant to this Section 2.2.3 or, if no
timely notice is provided by the Company, of the details of any automatic
conversion.


(e)  Any conversion of a LIBOR Loan on a day other than the last day of an
Interest Period therefor shall be subject to Section 8.4.


2.3  Commitments Several. The failure of any Lender to make its initial Loan on
the requested date shall not relieve any other Lender of its obligation (if any)
to make its initial Loan on such date, but no Lender shall be responsible for
the failure of any other Lender to make any Loan to be made by such other
Lender.


2.4  Certain Conditions. Notwithstanding any other provision of this Agreement,
no Lender shall have an obligation to make any Loan, or to permit the
continuation of or any conversion into any LIBOR Loan, if an Event of Default or
Unmatured Event of Default exists.





SECTION 3.  
EVIDENCING OF LOANS.



3.1  Notes. The Loans of each Lender shall be evidenced by a Note, with
appropriate insertions, payable to the order of such Lender in a face principal
amount equal to such Lender’s Commitment or, if the Commitments have terminated,
such Lender’s Loans.


3.2  Recordkeeping. The Administrative Agent, on behalf of each Lender, shall
record in its records the date and amount of each Loan made by each Lender, each
repayment or conversion thereof and, in the case of each LIBOR Loan, the dates
on which each Interest Period for such Loan shall begin and end. The aggregate
unpaid principal amount so recorded shall be rebuttably presumptive evidence of
the principal amount of the Loans owing and unpaid. The failure to so record any
such amount or any error in so recording any such amount shall not, however,
limit or otherwise affect the Obligations of the Company hereunder or under any
Note to repay the principal amount of the Loans hereunder, together with all
interest accruing thereon.
 
- 19 -
600198569v6

--------------------------------------------------------------------------------





SECTION 4.  
INTEREST.



4.1  Interest Rates. The Company promises to pay interest on the unpaid
principal amount of each Loan for the period commencing on the date of such Loan
until such Loan is paid in full as follows:


(a)  at all times while a Loan is a Base Rate Loan, at a rate per annum equal to
the sum of the Base Rate from time to time in effect plus the Applicable Margin
from time to time in effect; and


(b)  at all times while a Loan is a LIBOR Loan, at a rate per annum equal to the
sum of the LIBOR Rate applicable to each Interest Period for such Loan plus the
Applicable Margin from time to time in effect;


provided, at any time an Event of Default exists, if the Required Lenders so
request, the interest rate applicable to each Loan shall be increased by 2% per
annum (and, in the case of Obligations not bearing interest, such Obligations
shall bear interest at the rate applicable to Base Rate Loans plus 2% per
annum); provided further that such increase may thereafter be rescinded by the
Required Lenders, notwithstanding Section 15.1. Notwithstanding the foregoing,
upon the occurrence of an Event of Default under Section 13.1.1 or 13.1.3, such
increase shall occur automatically.


4.2  Interest Payment Dates. Accrued interest on each Base Rate Loan shall be
payable in arrears on the last day of each calendar month and at maturity.
Accrued interest on each LIBOR Loan shall be payable on the last day of each
Interest Period relating to such Loan (and, in the case of a LIBOR Loan with an
Interest Period in excess of three months, on the three-month anniversary of the
first day of such Interest Period), upon a prepayment of such Loan, and at
maturity. After maturity, and at any time an Event of Default exists, accrued
interest on all Loans shall be payable on demand.


4.3  Setting and Notice of LIBOR Rates. The applicable LIBOR Rate for each
Interest Period shall be determined by the Administrative Agent, and notice
thereof shall be given by the Administrative Agent promptly to the Company and
each Lender. Each determination of the applicable LIBOR Rate by the
Administrative Agent shall be conclusive and binding upon the parties hereto, in
the absence of demonstrable error. The Administrative Agent shall, upon written
request of the Company or any Lender, deliver to the Company or such Lender a
statement showing the computations used by the Administrative Agent in
determining any applicable LIBOR Rate hereunder.


4.4  Computation of Interest. Interest shall be computed for the actual number
of days elapsed on the basis of a year of 360 days for LIBOR Loans, and on the
basis of a year of 365/366 days for Base Rate Loans. The applicable interest
rate for each Base Rate Loan shall change simultaneously with each change in the
Base Rate.
 
- 20 -
600198569v6

--------------------------------------------------------------------------------





SECTION 5.  
FEE.



5.1  Arrangement Fee. On the date hereof, the Company will pay to UBOC an
arrangement fee in the amount agreed to by the Company and UBOC pursuant to the
letter from UBOC to the Company dated October 27, 2006 and countersigned by the
Company on October 27, 2006.





SECTION 6.  
PREPAYMENTS AND REPAYMENT.



6.1  Prepayments. The Company may from time to time prepay the Loans in whole or
in part; provided that the Company shall give the Administrative Agent (which
shall promptly advise each Lender) notice thereof not later than the third
Business Day before the day of such prepayment (which shall be a Business Day),
specifying the Loans to be prepaid and the date and amount of prepayment. Any
such partial prepayment shall be in an amount equal to $1,000,000 or a higher
integral multiple of $500,000.


6.2  Manner of Prepayments. Any partial prepayment of a Group of LIBOR Loans
shall be subject to the proviso to Section 2.2.3(a). Any prepayment of a LIBOR
Loan on a day other than the last day of an Interest Period therefor shall
include accrued interest on the principal amount being repaid and shall be
subject to Section 8.4. Except as otherwise provided by this Agreement, all
principal payments in respect of the Loans shall be applied first, to repay
outstanding Base Rate Loans and then to repay outstanding LIBOR Rate Loans in
direct order of Interest Period maturities.


6.3  Repayment. The Company shall repay the Loans of each Lender in full on the
Maturity Date.





SECTION 7.  
MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES.



7.1  Making of Payments. All payments of principal or interest on the Notes, and
of fees, shall be made by the Company to the Administrative Agent in immediately
available funds at the office specified by the Administrative Agent, not later
than 10:00 a.m., Los Angeles time, on the date due; and funds received after
that hour shall be deemed to have been received by the Administrative Agent on
the following Business Day. The Administrative Agent shall promptly remit to
each Lender its share of all such payments received in collected funds by the
Administrative Agent for the account of such Lender. All payments under Section
8.1 shall be made by the Company directly to the Lender entitled thereto without
setoff, counterclaim or other defense.


7.2  Application of Certain Payments. So long as no Unmatured Event of Default
or Event of Default has occurred and is continuing, (a) payments matching
specific scheduled payments then due shall be applied to those scheduled
payments and (b) voluntary prepayments shall be applied as set forth in Section
6.2. After the occurrence and during the continuance of an Event of Default, all
amounts collected or received by the Administrative Agent or any Lender as
proceeds from the sale of, or other realization upon, all or any part of the
assets of the Affiliated Parties shall be applied as the Administrative Agent
shall determine in its discretion. Concurrently with each remittance to any
Lender of its share of any such payment, the Administrative Agent shall advise
such Lender as to the application of such payment.
 
- 21 -
600198569v6

--------------------------------------------------------------------------------


7.3  Due Date Extension. If any payment of principal or interest with respect to
any of the Loans, or of any fees, falls due on a day which is not a Business
Day, then such due date shall be extended to the immediately following Business
Day and, in the case of principal, additional interest shall accrue and be
payable for the period of any such extension.


7.4  Setoff. The Company agrees that the Administrative Agent and each Lender
have all rights of setoff and bankers’ lien provided by applicable law, and in
addition thereto, the Company agrees that at any time any Event of Default
exists, the Administrative Agent and each Lender may apply to the payment of any
Obligations of the Company hereunder, whether or not then due, any and all
balances, credits, deposits, accounts or moneys of the Company then or
thereafter with the Administrative Agent or such Lender.


7.5  Proration of Payments. If any Lender shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of offset or otherwise,
on account of principal of or interest on any Loan, but excluding (a) any
payment pursuant to Section 8.7 or 15.6 and (b) payments of interest on any
Affected Loan) in excess of its applicable Pro Rata Share of payments and other
recoveries obtained by all Lenders on account of principal of and interest on
the Loans then held by them, then such Lender shall purchase from the other
Lenders such participations in the Loans held by them as shall be necessary to
cause such purchasing Lender to share the excess payment or other recovery
ratably with each of them; provided that if all or any portion of the excess
payment or other recovery is thereafter recovered from such purchasing Lender,
the purchase shall be rescinded and the purchase price restored to the extent of
such recovery.


7.6  Taxes.


(a)  All payments made by the Company hereunder or under any other Loan Document
shall be made without setoff, counterclaim, or other defense. To the extent
permitted by applicable law, all payments hereunder or under any other Loan
Document (including any payment of principal, interest, or fees) to, or for the
benefit, of any Person shall be made by the Company free and clear of and
without deduction or withholding for, or on account of, any Taxes now or
hereinafter imposed by any taxing authority.


(b)  If the Company makes any payment hereunder or under any other Loan Document
in respect of which it is required by applicable law to deduct or withhold any
Taxes, the Company shall increase the payment hereunder or under such other Loan
Document such that after the reduction for the amount of Taxes withheld (and any
taxes withheld or imposed with respect to the additional payments required under
this Section 7.6(b)), the amount paid to the Lenders or the Administrative Agent
equals the amount that was payable hereunder or under such other Loan Document
without regard to this Section 7.6(b). To the extent the Company withholds any
Taxes on payments hereunder or under any other Loan Document, the Company shall
pay the full amount deducted to the relevant taxing authority within the time
allowed for payment under applicable law and shall deliver to the Administrative
Agent within 30 days after it has made payment to such authority a receipt
issued by such authority (or other evidence satisfactory to the Administrative
Agent) evidencing the payment of all amounts so required to be deducted or
withheld from such payment.
 
- 22 -
600198569v6

--------------------------------------------------------------------------------


(c)  If any Lender or the Administrative Agent is required by law to make any
payment of Taxes on or in relation to any amount received or receivable
hereunder or under any other Loan Document, or any Tax is assessed against a
Lender or the Administrative Agent with respect to any amount received or
receivable hereunder or under any other Loan Document, the Company will
indemnify such Person against (i) such Tax (and any reasonable counsel fees and
expenses associated with such Tax) and (ii) any taxes imposed as a result of the
receipt of the payment under this Section 7.6(c). A certificate prepared in good
faith as to the amount of such payment by such Lender or the Administrative
Agent shall, absent manifest error, be final, conclusive, and binding on all
parties.


(d)  (i)  Each Lender that is not a United States person within the meaning of
Code Section 7701(a)(30) (a “Non-U.S. Participant”) shall, as a condition
precedent to becoming a Lender hereunder, deliver to the Company and the
Administrative Agent on or prior to the Closing Date (or in the case of a Lender
that is an Assignee, on the date of the assignment to such Lender) two accurate
and complete original signed copies of IRS Form W-8BEN, W-8ECI, or W-8IMY (or
any successor or other applicable form prescribed by the IRS) certifying to such
Lender’s entitlement to a complete exemption from United States withholding tax
on interest payments to be made hereunder or any Loan. If a Lender that is a
Non-U.S. Participant is claiming a complete exemption from withholding on
interest pursuant to Section 871(h) or 881(c) of the Code, the Lender shall
deliver (along with two accurate and complete original signed copies of IRS Form
W-8BEN) a certificate in form and substance reasonably acceptable to the
Administrative Agent (any such certificate, a “Withholding Certificate”). In
addition, each Lender that is a Non-U.S. Participant agrees that, from time to
time after the Closing Date (or in the case of a Lender that is an Assignee,
after the date of the assignment to such Lender), when a lapse in time (or
change in circumstances) renders a prior certificate hereunder obsolete or
inaccurate in any material respect, such Lender shall, to the extent permitted
under applicable law, deliver to the Company and the Administrative Agent two
new accurate and complete original signed copies of an IRS Form W-8BEN, W-8ECI,
or W-8IMY (or any successor or other applicable forms prescribed by the IRS),
and if applicable, a new Withholding Certificate, to confirm or establish the
entitlement of such Lender or the Administrative Agent to an exemption from, or
reduction in, United States withholding tax on interest payments to be made
hereunder on any Loan.


(ii)  Each Lender that is not a Non-U.S. Participant (other than any such Lender
which is taxed as a corporation for U.S. federal income tax purposes) shall
provide two properly completed and duly executed copies of IRS Form W-9 (or any
successor or other applicable form) to the Company and the Administrative Agent
certifying that such Lender is exempt from United States backup withholding tax.
To the extent that a form provided pursuant to this Section 7.6(d)(ii) is
rendered obsolete or inaccurate in any material respect as a result of a change
in circumstances with respect to the status of a Lender, such Lender shall, to
the extent permitted by applicable law, deliver to the Company and the
Administrative Agent revised forms necessary to confirm or establish the
entitlement to such Lender’s and the Administrative Agent’s exemption from
United States backup withholding tax.
 
- 23 -
600198569v6

--------------------------------------------------------------------------------


(iii)  The Company shall not be required to pay additional amounts to a Lender,
or indemnify any Lender, under this Section 7.6 to the extent that such
obligations would not have arisen but for the failure of such Lender to comply
with Section 7.6(d) or any Taxes applicable to a Lender on the date that such
Lender became a Lender hereunder.


(iv)  Each Lender agrees to indemnify the Administrative Agent and hold the
Administrative Agent harmless for the full amount of any and all present or
future Taxes and related liabilities (including penalties, interest, additions
to tax and expenses, and any Taxes imposed by any jurisdiction on amounts
payable to the Administrative Agent under this Section 7.6) which are imposed on
or with respect to principal, interest or fees payable to such Lender hereunder
and which are not paid by the Company pursuant to this Section 7.6, whether or
not such Taxes or related liabilities were correctly or legally asserted. This
indemnification shall be made within 30 days from the date the Administrative
Agent makes written demand therefor.





SECTION 8.  
INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR LOANS.



8.1  Increased Costs.


(a)  If, after the date hereof, the adoption of, or any change in, any
applicable law, rule or regulation, or any change in the interpretation or
administration of any applicable law, rule or regulation by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender with any request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency: (i) shall impose, modify or deem applicable
any reserve (including any reserve imposed by the FRB, but excluding any reserve
included in the determination of the LIBOR Rate pursuant to Section 4), special
deposit or similar requirement against assets of, deposits with or for the
account of, or credit extended by any Lender; or (ii) shall impose on any Lender
any other condition affecting its LIBOR Loans, its Note or its obligation to
make LIBOR Loans; and the result of anything described in clauses (i) and (ii)
above is to increase the cost to (or to impose a cost on) such Lender (or any
LIBOR Office of such Lender) of making or maintaining any LIBOR Loan, or to
reduce the amount of any sum received or receivable by such Lender (or its LIBOR
Office) under this Agreement or under its Note with respect thereto, then upon
demand by such Lender (which demand shall be accompanied by a statement setting
forth the basis for such demand and a calculation of the amount thereof in
reasonable detail, a copy of which shall be furnished to the Administrative
Agent), the Company shall pay directly to such Lender such additional amount as
will compensate such Lender for such increased cost or such reduction, so long
as such amounts have accrued on or after the day which is 100 days prior to the
date on which such Lender first made demand therefor.


(b)  If any Lender shall reasonably determine that any change in, or the
adoption or phase-in of, any applicable law, rule or regulation regarding
capital adequacy, or any change in the interpretation or administration thereof
by any governmental authority, central bank or comparable agency charged with
the interpretation or administration thereof, or the compliance by any Lender or
any Person controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on such Lender’s or such controlling Person’s capital as a
consequence of such Lender’s obligations hereunder to a level below that which
such Lender or such controlling Person could have achieved but for such change,
adoption, phase-in or compliance (taking into consideration such Lender’s or
such controlling Person’s policies with respect to capital adequacy) by an
amount deemed by such Lender or such controlling Person to be material, then
from time to time, upon demand by such Lender (which demand shall be accompanied
by a statement setting forth the basis for such demand and a calculation of the
amount thereof in reasonable detail, a copy of which shall be furnished to the
Administrative Agent), the Company shall pay to such Lender such additional
amount as will compensate such Lender or such controlling Person for such
reduction so long as such amounts have accrued on or after the day which is 100
days prior to the date on which such Lender first made demand therefor.
 
- 24 -
600198569v6

--------------------------------------------------------------------------------


8.2  Basis for Determining Interest Rate Inadequate or Unfair. If


(a)  the Administrative Agent reasonably determines (which determination shall
be binding and conclusive on the Company) that by reason of circumstances
affecting the interbank LIBOR market adequate and reasonable means do not exist
for ascertaining the applicable LIBOR Rate; or


(b)  the Required Lenders advise the Administrative Agent that the LIBOR Rate as
determined by the Administrative Agent will not adequately and fairly reflect
the cost to such Lenders of maintaining or funding LIBOR Loans for any Interest
Period (taking into account any amount to which such Lenders may be entitled
under Section 8.1) or that the making or funding of LIBOR Loans has become
impracticable as a result of an event occurring after the date of this Agreement
which in the opinion of such Lenders materially affects such Loans;


then the Administrative Agent shall promptly notify the other parties thereof
and, so long as such circumstances shall continue, (i) no Lender shall be under
any obligation to make LIBOR Loans or convert any Base Rate Loans into LIBOR
Loans and (ii) on the last day of the current Interest Period for each LIBOR
Loan, such Loan shall, unless then repaid in full, automatically convert to a
Base Rate Loan.


8.3  Changes in Law Rendering LIBOR Loans Unlawful. If any change in, or the
adoption of any new, law or regulation, or any change in the interpretation of
any applicable law or regulation by any governmental or other regulatory body
charged with the administration thereof, should make it (or in the good faith
judgment of any Lender cause a substantial question as to whether it is)
unlawful for any Lender to make, maintain or fund LIBOR Loans, then such Lender
shall promptly notify each of the other parties hereto and, so long as such
circumstances shall continue, (a) such Lender shall have no obligation to make
LIBOR Loans or convert any Base Rate Loan into a LIBOR Loan (but shall make Base
Rate Loans concurrently with the making of or conversion of Base Rate Loans into
LIBOR Loans by the Lenders which are not so affected, in each case in an amount
equal to the amount of LIBOR Loans which would be made or converted into by such
Lender at such time in the absence of such circumstances) and (b) on the last
day of the current Interest Period for each LIBOR Loan of such Lender (or, in
any event, on such earlier date as may be required by the relevant law,
regulation or interpretation), such LIBOR Loan shall, unless then repaid in
full, automatically convert to a Base Rate Loan. Each Base Rate Loan made by a
Lender which, but for the circumstances described in the foregoing sentence,
would be a LIBOR Loan (an “Affected Loan”) shall remain outstanding for the
period corresponding to the Group of LIBOR Loans of which such Affected Loan
would be a part absent such circumstances.
 
- 25 -
600198569v6

--------------------------------------------------------------------------------


8.4  Funding Losses. The Company hereby agrees that, upon demand by any Lender
(which demand shall be accompanied by a statement setting forth the basis for
the amount being claimed, a copy of which shall be furnished to the
Administrative Agent), the Company will indemnify such Lender against any net
loss or expense which such Lender may sustain or incur (including any net loss
or expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund or maintain any LIBOR Loan but
excluding the loss of the Applicable Margin), as reasonably determined by such
Lender, as a result of (a) any payment, prepayment or conversion of any LIBOR
Loan of such Lender on a date other than the last day of an Interest Period for
such Loan (including any conversion pursuant to Section 8.3) or (b) any failure
of the Company to borrow, convert or continue any LIBOR Loan on a date specified
therefor in a notice of borrowing, conversion or continuation pursuant to this
Agreement. For this purpose, all notices to the Administrative Agent pursuant to
this Agreement shall be deemed to be irrevocable.


8.5  Right of Lenders to Fund through Other Offices. Each Lender may, if it so
elects, fulfill its commitment as to any LIBOR Loan by causing a foreign branch
or Affiliate of such Lender to make such Loan; provided that in such event for
the purposes of this Agreement such Loan shall be deemed to have been made by
such Lender, and the obligation of the Company to repay such Loan shall
nevertheless be to such Lender and shall be deemed held by it, to the extent of
such Loan, for the account of such branch or Affiliate.


8.6  Discretion of Lenders as to Manner of Funding. Notwithstanding any
provision of this Agreement to the contrary, each Lender shall be entitled to
fund and maintain its funding of all or any part of its Loans in any manner it
sees fit, it being understood, however, that for the purposes of this Agreement
all determinations hereunder shall be made as if such Lender had actually funded
and maintained each LIBOR Loan during each Interest Period for such Loan through
the purchase of deposits having a maturity corresponding to such Interest Period
and bearing an interest rate equal to the LIBOR Rate for such Interest Period.


8.7  Mitigation of Circumstances; Replacement of Lenders.


(a)  Each Lender shall promptly notify the Company and the Administrative Agent
of any event of which it has knowledge which will result in, and will use
reasonable commercial efforts available to it (and not, in such Lender’s sole
judgment, otherwise materially disadvantageous to such Lender) to mitigate or
avoid, (i) any obligation by the Company to pay any amount pursuant to Section
7.6 or 8.1 or (ii) the occurrence of any circumstances described in Section 8.2
or 8.3 (and, if any Lender has given notice of any such event described in
clause (i) or (ii) above and thereafter such event ceases to exist, such Lender
shall promptly so notify the Company and the Administrative Agent). Without
limiting the foregoing, each Lender will designate a different funding office if
such designation will avoid (or reduce the cost to the Company of) any event
described in clause (i) or (ii) above and such designation will not, in such
Lender’s sole judgment, be otherwise materially disadvantageous to such Lender.
 
- 26 -

--------------------------------------------------------------------------------


(b)  If the Company becomes obligated to pay additional amounts to any Lender
pursuant to Section 7.6 or 8.1, or any Lender gives notice of the occurrence of
any circumstances described in Section 8.2 or 8.3, the Company may designate
another lender which is reasonably acceptable to the Administrative Agent in its
reasonable discretion (such other bank being called a “Replacement Lender”) to
purchase the Loans of such Lender and such Lender’s rights hereunder, without
recourse to or warranty (except as set forth in the applicable Assignment
Agreement) by, or expense to, such Lender, for a purchase price equal to the
outstanding principal amount of the Loans payable to such Lender plus any
accrued but unpaid interest on such Loans and all accrued but unpaid fees owed
to such Lender and any other amounts payable to such Lender under this
Agreement, and to assume all the obligations of such Lender hereunder, and, upon
such purchase and assumption (pursuant to an Assignment Agreement), such Lender
shall no longer be a party hereto or have any rights hereunder (other than
rights with respect to indemnities and similar rights applicable to such Lender
prior to the date of such purchase and assumption) and shall be relieved from
all obligations to the Company hereunder, and the Replacement Lender shall
succeed to the rights and obligations of such Lender hereunder.


8.8  Conclusiveness of Statements; Survival of Provisions. Determinations and
statements of any Lender pursuant to Section 8.1, 8.2, 8.3 or 8.4 shall be
conclusive absent demonstrable error. Lenders may use reasonable averaging and
attribution methods in determining compensation under Sections 8.1 and 8.4, and
the provisions of such Sections shall survive repayment of the Obligations,
cancellation of any Notes and termination of this Agreement.





SECTION 9.  
REPRESENTATIONS AND WARRANTIES.



To induce the Administrative Agent and the Lenders to enter into this Agreement
and to induce the Lenders to make Loans, the Company represents and warrants to
the Administrative Agent and the Lenders that:


9.1  Organization; Power. Each Affiliated Party is validly existing and in good
standing under the laws of its jurisdiction of organization, has all requisite
power and authority to carry on its business as now conducted and is duly
qualified to do business in each other jurisdiction where, because of the nature
of its activities or properties, such qualification is required, except for such
jurisdictions where the failure to so qualify would not reasonably be expected
to have a Material Adverse Effect.
 
- 27 -
600198569v6

--------------------------------------------------------------------------------


9.2  Authorization; No Conflict. The execution, delivery and performance by each
Affiliated Party of each Loan Document to which it is a party, and the
consummation of the transactions contemplated thereby, are within such
Affiliated Party’s legal powers, have been duly authorized by all necessary
legal action and do not and will not (a) require any consent or approval of any
governmental agency or authority (other than any consent or approval which has
been obtained and is in full force and effect), (b) conflict with (i) any
provision of law the violation of which would reasonably be expected to have a
Material Adverse Effect, (ii) the charter, bylaws or other organizational
documents of any Affiliated Party or (iii) any agreement, indenture, instrument
or other document, or any judgment, order or decree, which is binding upon any
Affiliated Party or any of their respective properties the violation of which
would reasonably be expected to have a Material Adverse Effect or (c) require,
or result in, the creation or imposition of any Lien on any asset of any
Affiliated Party.


9.3  Validity and Binding Nature. Each Loan Document to which any Affiliated
Party is a party has been duly executed and delivered by such Person and is the
legal, valid and binding obligation of such Person, enforceable against such
Person in accordance with its terms, subject to bankruptcy, insolvency and
similar laws affecting the enforceability of creditors’ rights generally and to
general principles of equity.


9.4  Financial Condition. The audited Consolidated financial statements of the
Company and its Subsidiaries as at December 31, 2005 and the unaudited
Consolidated financial statements of the Company and its Subsidiaries as at
June 30, 2006, copies of each of which have been delivered to each Lender, were
prepared in accordance with GAAP (subject, in the case of such unaudited
statements, to the absence of footnotes and to normal year-end adjustments) and
present fairly the Consolidated financial condition of the Company and its
Subsidiaries as at such dates and the results of their operations for the
periods then ended.


9.5  No Material Adverse Change. Since December 31, 2005, there has been no
material adverse change in the financial condition, operations, assets,
business, or properties of the Affiliated Parties taken as a whole.


9.6  Litigation. No litigation (including derivative actions), arbitration
proceeding or governmental investigation or proceeding is pending or, to the
Company’s knowledge, threatened against any Affiliated Party which would
reasonably be expected to have a Material Adverse Effect, except as set forth in
Schedule 9.6.


9.7  Ownership of Properties; Liens. Each Affiliated Party owns, to the extent
needed for operation of its business, good and, in the case of real property,
marketable title to all of its properties and assets, real and personal,
tangible and intangible, of any nature whatsoever (including patents,
trademarks, trade names, service marks and copyrights), free and clear of all
Liens except Permitted Liens.


9.8  Pension Plans.


(a)  During the twelve-consecutive-month period prior to the date of the
execution and delivery of this Agreement or the making of any Loan, (i) no steps
have been taken to terminate any Pension Plan and (ii) no contribution failure
has occurred with respect to any Pension Plan sufficient to give rise to a Lien
under Section 302(f) of ERISA. No condition exists or event or transaction has
occurred with respect to any Pension Plan which could result in the incurrence
by the Company of any material liability, fine or penalty.
 
- 28 -
600198569v6

--------------------------------------------------------------------------------


(b)  (i) All contributions (if any) have been made to any Multiemployer Pension
Plan that are required to be made by the Company or any other member of the
Controlled Group under the terms of the plan or of any collective bargaining
agreement or by applicable law; (ii) other than withdrawal from and withdrawal
liabilities under the Teamsters Central States Pension Fund, which would not
reasonably be expected to have a Material Adverse Effect, neither the Company
nor any member of the Controlled Group has withdrawn or partially withdrawn from
any Multiemployer Pension Plan, incurred any withdrawal liability with respect
to any such plan or received notice of any claim or demand for withdrawal
liability or partial withdrawal liability from any such plan, and no condition
has occurred which, if continued, might result in a withdrawal or partial
withdrawal from any such plan; and (iii) neither the Company nor any member of
the Controlled Group has received any notice that any Multiemployer Pension Plan
is in reorganization, that increased contributions may be required to avoid a
reduction in plan benefits or the imposition of any excise tax, that any such
plan is or has been funded at a rate less than that required under Section 412
of the Code, that any such plan is or may be terminated, or that any such plan
(other than the Teamsters Central States Pension Fund) is or may become
insolvent.


9.9  Investment Company Act. No Affiliated Party is an “investment company” or a
company “controlled” by an “investment company” or a “subsidiary” of an
“investment company,” within the meaning of the Investment Company Act of 1940.


9.10  Regulation U. No Affiliated Party is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying Margin Stock.


9.11  Taxes; Tax Shelter Registration.


(a)  Each Affiliated Party has timely filed all tax returns and reports required
by law to have been filed by it and has paid all taxes and governmental charges
due and payable with respect to each such return, except any such taxes or
charges which are being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP have been
set aside on its books. The Affiliated Parties have made adequate reserves on
their books and records in accordance with GAAP for all taxes that have accrued
but which are not yet due and payable. No Affiliated Party has participated in
any transaction (that relates to a year of the taxpayer which is still open
under the applicable statute of limitations) which is a “reportable transaction”
within the meaning of Treasury Regulation Section 1.6011-4(b)(2) (irrespective
of the date when the transaction was entered into).


(b)  No Affiliated Party intends to treat any of the transactions contemplated
by any Loan Document as being a “reportable transaction” within the meaning of
Treasury Regulation Section 1.6011-4.
 
- 29 -
600198569v6

--------------------------------------------------------------------------------


9.12  Solvency, etc. On the Closing Date, and immediately prior to and after
giving effect to the borrowing hereunder and the use of the proceeds thereof,
with respect to each Credit Party, individually, (a) the fair value of its
assets is greater than the amount of its liabilities (including disputed,
contingent and unliquidated liabilities) as such value is established and
liabilities evaluated, (b) the present fair saleable value of its assets is not
less than the amount that will be required to pay the probable liability on its
debts as they become absolute and matured, (c) it is able to realize upon its
assets and pay its debts and other liabilities (including disputed, contingent
and unliquidated liabilities) as they mature in the normal course of business,
(d) it does not intend to, and does not believe that it will, incur debts or
liabilities beyond its ability to pay as such debts and liabilities mature and
(e) it is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which its property would constitute
unreasonably small capital.


9.13  Environmental Matters.


(a)  No Violations. Except as set forth on Schedule 9.13, neither the Company
nor any Subsidiary, nor any operator of any property of the Company or any
Subsidiary, is in violation, or alleged violation, of any judgment, decree,
order, law, permit, license, rule or regulation pertaining to any Environmental
Matter, including any arising under the Resource Conservation and Recovery Act
of 1976 (“RCRA”), the Comprehensive Environmental Response, Compensation and
Liability Act of 1980 (“CERCLA”) or any other Environmental Law, which
individually or in the aggregate otherwise would reasonably be expected to have
a Material Adverse Effect.


(b)  Notices. Except as set forth on Schedule 9.13 and for matters arising after
the Closing Date, in each case none of which would, singly or in the aggregate,
reasonably be expected to have a Material Adverse Effect, neither the Company
nor any Subsidiary has received notice from any federal, state or local
governmental authority: (i) that any one of them has been identified by the U.S.
Environmental Protection Agency as a potentially responsible party under CERCLA
with respect to a site listed on the National Priorities List, 40 C.F.R. Part
300 Appendix B; (ii) that any Hazardous Substance which any one of them has
generated, transported or Disposed of has been found at any site at which a
federal, state or local agency or other third party has conducted a remedial
investigation, removal or other response action pursuant to any Environmental
Law; (iii) that the Company or any Subsidiary must conduct a remedial
investigation, removal, response action or other activity pursuant to any
Environmental Law; or (iv) of any Environmental Claim, in each case that would
reasonably be expected to result in a liability to the Company that would
reasonably be expected to have a Material Adverse Effect.


(c)  Handling of Hazardous Substances. Except as set forth on Schedule 9.13 as
of the Closing Date, (i) no portion of the real property or other asset of the
Company or any Subsidiary has been used by the Company or any Subsidiary or, to
the best knowledge of the Company, by any third party for the handling,
processing, storage or Disposal of any Hazardous Substance except in accordance
in all material respects with applicable Environmental Laws; and no underground
tank or other underground storage receptacle for any Hazardous Substance is
located on any such property; (ii) in the course of any activity conducted by
the Company, any Subsidiary or the operator of any real property of the Company
or any Subsidiary, no Hazardous Substance has been generated or is being used on
any such property except in accordance in all material respects with applicable
Environmental Laws; (iii) there has been no Release or, to the best knowledge of
the Company, threatened Release of any Hazardous Substance upon, into or from
any real property or other asset of the Company or any Subsidiary, which Release
singly or in the aggregate with each other such Release would reasonably be
expected to have a material adverse effect on the value of such real property or
asset (provided that with respect to any Release or threatened Release which
occurred prior to the ownership, occupancy or use of such property or asset, as
applicable, by the Company or any Subsidiary, such representation is given to
the best knowledge of the Company); (iv) to the best knowledge of the Company,
there has been no Release on, upon, from or into any real property in the
vicinity of any real property or other asset of the Company or any Subsidiary
which, through soil or groundwater contamination, may have come to be located
on, and which would reasonably be expected to have a Material Adverse Effect;
and (v) any Hazardous Substance generated by the Company or any Subsidiary has
been transported offsite only by properly licensed carriers and delivered only
to treatment or disposal facilities maintaining valid permits as required under
applicable Environmental Laws, which transporters and facilities to the best
knowledge of the Company have been and are operating in compliance in all
material respects with such permits and applicable Environmental Laws.
 
- 30 -
600198569v6

--------------------------------------------------------------------------------


9.14  Insurance. Set forth on Schedule 9.14 is a complete and accurate summary
of the property and casualty insurance program of the Affiliated Parties as of
the Closing Date (including the names of all insurers, policy numbers,
expiration dates, amounts and types of coverage, annual premiums, exclusions,
deductibles, self-insured retention, and a description in reasonable detail of
any self-insurance program, retrospective rating plan, fronting arrangement or
other risk assumption arrangement involving any Affiliated Party). Each
Affiliated Party and its properties are insured with financially sound and
reputable insurance companies which are not Affiliates of the Affiliated
Parties, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where such Affiliated Parties operate.


9.15  Information. (a) The Company’s annual report on Form 10-K for the fiscal
year ended at December 31, 2005 and the Company’s quarterly report on Form 10-Q
for the fiscal quarter ended on June 30, 2006, copies of which have been
furnished by the Company to the Administrative Agent and the Lenders, did not,
as of the respective dates such Form 10-K and Form 10-Q were filed with the SEC,
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, (b) from the date of filing of the
Company’s quarterly report on Form 10-Q for the fiscal quarter ended on June 30,
2006 through the date hereof, the Company has not filed a current report on Form
8-K with the SEC, except for those filed on August 7, 2006 and August 22, 2006,
and, as of the date hereof, no event or condition exists which would require
such a filing by the Company pursuant to the Securities Exchange Act of 1934,
except for any such event or condition which has heretofore been disclosed in
writing to the Lenders by delivery to the Lenders of a Form 8-K prior to or
contemporaneously with the filing thereof, and (c) any projections or forecasts
heretofore or contemporaneously herewith furnished in writing by any Affiliated
Party to the Administrative Agent or any Lender pursuant hereto or in connection
herewith are based on good faith estimates and assumptions believed by the
Affiliated Parties to be reasonable as of the date of the applicable projections
or forecasts or have otherwise been prepared in good faith by the Affiliated
Parties.
 
- 31 -
600198569v6

--------------------------------------------------------------------------------


9.16  Intellectual Property. Each Affiliated Party owns and possesses, or has a
license or other right to use, all patents, patent rights, trademarks, trademark
rights, trade names, trade name rights, service marks, service mark rights and
copyrights as are necessary for the conduct of the businesses of the Affiliated
Parties, without any infringement upon rights of others which would reasonably
be expected to have a Material Adverse Effect.


9.17  Labor Matters. Except as set forth on Schedule 9.17, as of the Closing
Date no Affiliated Party is subject to any labor or collective bargaining
agreement. There is no existing or threatened strike, lockout or other labor
dispute involving any Affiliated Party that singly or in the aggregate with each
other such strike, lockout or other labor dispute would reasonably be expected
to have a Material Adverse Effect.


9.18  No Default. No Event of Default or Unmatured Event of Default exists or
would result from the incurrence by any Affiliated Party of any Debt hereunder
or under any other Loan Document.


9.19  Compliance with Laws. The nature and transaction of the Company’s business
and operations and the use of its properties and assets do not, and during the
term of the Loans shall not, violate or conflict with any applicable law,
statute, ordinance, rule, regulation or order of any kind or nature, including
the provisions of the Fair Labor Standards Act or any zoning, land use,
building, noise abatement, occupational health and safety or other laws, any
building permit or any condition, grant, easement, covenant, condition or
restriction, whether recorded or not, except such as would not reasonably be
expected to have a Material Adverse Effect.





SECTION 10.  
AFFIRMATIVE COVENANTS.



Until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are paid in full, the
Company agrees that, unless at any time the Required Lenders shall otherwise
expressly consent in writing, it will:


10.1  Reports, Certificates and Other Information. Furnish or make available to
the Administrative Agent and each Lender (which, in the case of the information
described in Sections 10.1.1, 10.1.2 and 10.1.4(a), may be by posting to the
Company’s website, provided that the Company simultaneously notifies the
Administrative Agent and each Lender of such posting):


10.1.1  Annual Report. Promptly when available and in any event within 105 days
after the close of each Fiscal Year, a copy of the annual audit report of the
Company and its Subsidiaries for such Fiscal Year, including therein
Consolidated balance sheets and statements of earnings and cash flows of the
Company and its Subsidiaries as at the end of such Fiscal Year, certified
without adverse reference to going concern value and without qualification by
independent auditors of recognized standing selected by the Company and
reasonably acceptable to the Administrative Agent, together with a written
statement from such accountants to the effect that, in making the examination
necessary for the signing of such annual audit report by such accountants,
nothing came to their attention that caused them to believe that the Company was
not in compliance with any provision of Section 11.1, 11.3, 11.4 or 11.12 of
this Agreement insofar as any such provision relates to accounting matters or,
if something has come to their attention that caused them to believe that the
Company was not in compliance with any such provision, describing such
noncompliance in reasonable detail.
 
- 32-
600198569v6

--------------------------------------------------------------------------------


10.1.2  Interim Reports. Promptly when available and in any event within 60 days
after the end of each Fiscal Quarter (except the last Fiscal Quarter of each
Fiscal Year), Consolidated (and Consolidating, upon the request of the
Administrative Agent) balance sheets of the Company and its Subsidiaries as of
the end of such Fiscal Quarter, together with Consolidated statements of
earnings and cash flows for such Fiscal Quarter and for the period beginning
with the first day of such Fiscal Year and ending on the last day of such Fiscal
Quarter.


10.1.3  Compliance Certificates. Contemporaneously with the furnishing of a copy
of each annual audit report pursuant to Section 10.1.1 and each set of quarterly
statements pursuant to Section 10.1.2, a duly completed Compliance Certificate,
with appropriate insertions, dated the date of such annual report or such
quarterly statements and signed by a Senior Officer of the Company, containing
(a) a computation of each of the financial ratios and restrictions set forth in
Section 11.12 and to the effect that such officer has not become aware of any
Event of Default or Unmatured Event of Default that has occurred and is
continuing or, if there is any such event, describing it and the steps, if any,
being taken to cure it and (b) a written statement as to whether a Guaranty
Event has occurred.


10.1.4  Reports to the SEC and to Shareholders; Regulatory Bodies.


(a)  Promptly upon the filing or sending thereof, a copy of each regular,
periodic or special report of any Affiliated Party filed with the SEC, a copy of
each registration statement of any Affiliated Party filed with the SEC (other
than on Form S-8) and a copy of each proxy statement or other communication made
to security holders generally; and


(b)  Promptly upon request by the Administrative Agent, a copy of each regular,
periodic or special report of the Company or any Subsidiary filed with any
Regulatory Body, and a copy of each rate or similar application of the Company
or any Subsidiary filed with any Regulatory Body.


10.1.5  Notice of Default, Litigation and ERISA Matters. Promptly upon becoming
aware of any of the following, written notice describing the same and the steps
being taken by the Company or the Subsidiary affected thereby with respect
thereto:


(a)  the occurrence of an Event of Default or an Unmatured Event of Default;
 
- 33 -
600198569v6

--------------------------------------------------------------------------------


(b)  any litigation, arbitration or governmental investigation or proceeding not
previously disclosed by the Company to the Lenders which has been instituted or,
to the knowledge of the Company, is threatened against any Affiliated Party or
to which any of the properties of any thereof is subject and which would
reasonably be expected to have a Material Adverse Effect;


(c)  the institution of any step by any member of the Controlled Group or any
other Person to terminate any Pension Plan, or the failure of any member of the
Controlled Group to make a required contribution to any Pension Plan (if such
failure is sufficient to give rise to a Lien under Section 302(f) of ERISA) or
to any Multiemployer Pension Plan, or the taking of any action with respect to a
Pension Plan which could result in the requirement that the Company furnish a
bond or other security to the PBGC or such Pension Plan, or the occurrence of
any event with respect to any Pension Plan or Multiemployer Pension Plan which
could result in the incurrence by any member of the Controlled Group of any
material liability, fine or penalty (including any claim or demand for
withdrawal liability or partial withdrawal from any Multiemployer Pension Plan),
or any material increase in the contingent liability of the Company with respect
to any post-retirement welfare benefit plan or other employee benefit plan of
the Company or another member of the Controlled Group, or any notice that any
Multiemployer Pension Plan is in reorganization, that increased contributions
may be required to avoid a reduction in plan benefits or the imposition of an
excise tax, that any such plan is or has been funded at a rate less than that
required under Section 412 of the Code, that any such plan is or may be
terminated, or that any such plan is or may become insolvent; or


(d)  any other event (including (i) any violation of any Environmental Law or
the assertion of any Environmental Claim or (ii) the enactment or effectiveness
of any law, rule or regulation) which would reasonably be expected to have a
Material Adverse Effect.


10.1.6  Management Reports. Promptly upon receipt thereof, a copy of each
detailed financial or management report submitted to the Company by independent
auditors in connection with each annual or interim audit made by such auditors
of the books of the Company.


10.1.7  Projections. As soon as practicable, and in any event not later than 105
days after the commencement of each Fiscal Year, financial projections for the
Company and its Subsidiaries for such Fiscal Year (including quarterly operating
and cash-flow budgets) prepared in a manner consistent with the projections
delivered by the Company to other bank lenders immediately prior to the Closing
Date or otherwise in a manner reasonably satisfactory to the Administrative
Agent.


10.1.8  Junior Capital Notices. Promptly following receipt or sending by any
Affiliated Party, a copy of each material notice (including, in any event, each
notice of default or acceleration) received from any holder or trustee of, under
or with respect to any Junior Capital or sent by the Company or any other
Affiliated Party to any holder or trustee of, under or with respect to any
Junior Capital.
 
- 34 -
600198569v6

--------------------------------------------------------------------------------


10.1.9  Securitizations. With respect to each Permitted Securitization, (a)
promptly following the initial closing thereof, copies of all documentation
relating to such Permitted Securitization and (b) promptly following the
delivery or receipt by any Affiliated Party of any notice relating to such
Permitted Securitization, a copy of such notice.


10.1.10  Other Information. Promptly from time to time, such other information
concerning the Affiliated Parties as any Lender or the Administrative Agent may
reasonably request.


10.2  Books, Records and Inspections. (a) Keep, and cause each other Affiliated
Party to keep, its books and records in accordance with sound business practices
sufficient to allow the preparation of financial statements in accordance with
GAAP; (b) permit, and cause each other Affiliated Party to permit, any Lender or
the Administrative Agent or any representative thereof to, at any reasonable
time and with reasonable notice, taking into the account the potential effect on
the business and operations of such Affiliated Party (or at any time without
notice if an Event of Default exists), inspect the properties and operations of
the Affiliated Parties, all such inspections to be at the inspecting Lender’s or
the Administrative Agent’s expense, unless an Event of Default exists at the
time such inspection is made (in which case such inspections shall be at the
Company’s expense), provided, however, that the Administrative Agent may make an
inspection of the Affiliated Parties’ properties and operations as set forth in
this clause (b) at the Company’s expense not more than once during each 12-month
period regardless of whether an Event of Default exists at the time such
inspection is made; (c) permit and cause each other Affiliated Party to permit,
at any reasonable time and with reasonable notice, taking into account the
potential effect on the business operations of the Affiliated Parties (or at any
time without notice if an Event of Default exists), any Lender or the
Administrative Agent or any representative thereof to visit any or all of any
Affiliated Party’s offices, to discuss its financial matters with its officers
and its independent auditors (and the Company hereby authorizes such independent
auditors to discuss such financial matters with any Lender or the Administrative
Agent or any representative thereof), and to examine (and, at the expense of the
Affiliated Parties, photocopy extracts from) any of its books or other records.


10.3  Maintenance of Property; Insurance.


(a)  Keep, and cause each other Affiliated Party to keep, all property useful
and necessary in the business of the Affiliated Parties in good working order
and condition, ordinary wear and tear excepted.


(b)  Maintain, and cause each other Affiliated Party to maintain, with
responsible insurance companies, such insurance coverage as may be required by
any law or governmental regulation or court decree or order applicable to it and
such other insurance, to such extent and against such hazards and liabilities,
as is customarily maintained by companies similarly situated, and, upon request
of the Administrative Agent or any Lender, furnish to the Administrative Agent
or such Lender a certificate setting forth in reasonable detail the nature and
extent of all insurance maintained by the Affiliated Parties.
 
- 35 -
600198569v6

--------------------------------------------------------------------------------


10.4  Compliance with Laws; Payment of Taxes and Liabilities. (a) Comply, and
cause each other Affiliated Party to comply, in all material respects with all
applicable laws, rules, regulations, decrees, orders, judgments, licenses and
permits, except where failure to comply would not reasonably be expected to have
a Material Adverse Effect; (b) without limiting clause (a) above, ensure, and
cause each other Affiliated Party to ensure, that no Person who owns a
controlling interest in or otherwise controls an Affiliated Party is or shall be
(i) listed on the Specially Designated Nationals and Blocked Person List
maintained by the Office of Foreign Assets Control (“OFAC”), Department of the
Treasury, and/or any other similar lists maintained by OFAC pursuant to any
authorizing statute, Executive Order or regulation or (ii) a Person designated
under Section 1(b), (c) or (d) of Executive Order No. 13224 (September 23,
2001), any related enabling legislation or any other similar Executive Order,
(c) without limiting clause (a) above, comply, and cause each other Affiliated
Party to comply, with all applicable Bank Secrecy Act and anti-money laundering
laws and regulations of which they are aware and (d) pay, and cause each other
Affiliated Party to pay, prior to delinquency, all taxes and other governmental
charges against it or any of its assets, as well as claims of any kind which, if
unpaid, could become a Lien on any of its property, provided that the foregoing
shall not require any Affiliated Party to pay any such tax or charge so long as
it is contesting the validity thereof in good faith by appropriate proceedings
and has set aside on its books adequate reserves with respect thereto in
accordance with GAAP and, in the case of a claim which could become a Lien on
any assets, such contest proceedings are staying the foreclosure of such Lien or
the sale of any portion of the assets to satisfy such claim.


10.5  Maintenance of Existence, etc. Maintain and preserve, and (subject to
Section 11.5) cause each other Affiliated Party to maintain and preserve,
(a) its existence and good standing in the jurisdiction of its organization and
(b) its qualification to do business and good standing in each other
jurisdiction where the nature of its business makes such qualification necessary
(other than such jurisdictions in which the failure to be qualified or in good
standing would not reasonably be expected to have a Material Adverse Effect).


10.6  Use of Proceeds. Use the proceeds of the Loans solely to prepay a portion
of the Company’s outstanding 8.00% Senior Notes Due 2016; and not use or permit
any proceeds of any Loan to be used, either directly or indirectly, for the
purpose, whether immediate, incidental or ultimate, of “purchasing or carrying”
any Margin Stock in violation of Regulation U.


10.7  Employee Benefit Plans.


(a)  Maintain, and cause each other member of the Controlled Group to maintain,
each Pension Plan in substantial compliance with all applicable requirements of
law and regulations except for such noncompliance as would not reasonably be
expected to have a Material Adverse Effect.


(b)  Make, and cause each other member of the Controlled Group to make, on a
timely basis, all required contributions to each Multiemployer Pension Plan.


(c)  Not, and not permit any other member of the Controlled Group to, (i) seek a
waiver of the minimum funding standards of ERISA, (ii) terminate or withdraw
from any Pension Plan or Multiemployer Pension Plan or (iii) take any other
action with respect to any Pension Plan that would reasonably be expected to
entitle the PBGC to terminate, impose liability in respect of, or cause a
trustee to be appointed to administer, any Pension Plan, unless the actions or
events described in clauses (i), (ii) and (iii) would not individually or in the
aggregate have a Material Adverse Effect.
 
- 36 -
600198569v6

--------------------------------------------------------------------------------


10.8  Environmental Matters. (a) If any Release or threatened Release or other
Disposal of a Hazardous Substance shall occur or shall have occurred on any real
property or other asset of any Affiliated Party, cause the prompt containment
and removal of such Hazardous Substance and the remediation of such real
property or other asset as necessary to comply in all material respects with all
Environmental Laws and to preserve the value of such real property or other
asset, except where the failure to take such action would not reasonably be
expected to have a Material Adverse Effect; (b) without limiting the generality
of the foregoing, comply, and cause each other Affiliated Party to comply, with
each federal and state judicial or administrative order (which is either final
and nonappealable or which has not been stayed) requiring the performance at any
real property of any Affiliated Party of any activity in response to the Release
or threatened Release of a Hazardous Substance; and (c) to the extent that the
transportation of a Hazardous Substance is permitted by this Agreement, dispose
of, and cause its Subsidiaries to dispose of, such Hazardous Substance or any
other waste only at licensed disposal facilities operating in compliance with
Environmental Laws, except where the failure to take such action would not
reasonably be expected to have a Material Adverse Effect.


10.9  Tax Shelter Registration. Notify the Administrative Agent of any action
(or the intention to take an action) inconsistent with the representation in
Section 9.11(b); provided further that, (a) if the Company so notifies the
Administrative Agent, the Company acknowledges and agrees that the
Administrative Agent and the Lenders may treat the transactions contemplated
hereby (or any single transaction contemplated hereby) as part of a transaction
that is subject to Treasury Regulation Section 301.6112-1, and the
Administrative Agent and such Lender, as applicable, may maintain the lists and
other regulations required by such Treasury Regulation, (b) to the extent the
Administrative Agent or a Lender determines to maintain such list, each
Affiliated Party shall cooperate with the Administrative Agent and the Lenders
in obtaining the information required under such Treasury Regulation and (c)
within 10 days after notifying the Administrative Agent under this Section 10.9,
the Company shall deliver to the Administrative Agent a duly completed copy of
IRS Form 8886 or any successor form.


10.10  Further Assurances. After the occurrence of a Guaranty Event, take, and
cause each other Affiliated Party to take, such actions as are necessary or as
the Administrative Agent or the Required Lenders may reasonably request from
time to time to ensure that the Obligations of each Affiliated Party under the
Loan Documents are guaranteed by those Subsidiaries required to deliver a
Guaranty pursuant to the terms of this Agreement, including the execution and
delivery of the Guaranty and any joinder agreements thereto, and other related
ancillary documents reasonably requested by the Administrative Agent such as
authorization documents and opinions.


10.11  Guaranty Event. Simultaneously with the occurrence of each Guaranty
Event, cause each Subsidiary executing a guaranty, or a joinder to a guaranty,
triggering such Guaranty Event to execute and deliver to the Administrative
Agent (a) a Guaranty and (b) certificates, resolutions, formation documents and
opinions of counsel with respect to each such Subsidiary substantially similar
to those being delivered to the recipients of the guaranty, or the joinder to a
guaranty, triggering such Guaranty Event or otherwise in form and substance
reasonably satisfactory to the Administrative Agent.
 
- 37 -
600198569v6

--------------------------------------------------------------------------------


10.12  Maintain Debt Rating. Use reasonable commercial efforts to cause the
Rating Agencies to maintain, on an ongoing basis, a debt rating of the Company’s
long-term, publicly traded, non-credit-enhanced senior unsecured Debt (whether
or not such Debt is then outstanding).


10.13  Subordinated Debt. Cause (a) the subordination provisions of any
Subordinated Debt outstanding from time to time to be enforceable against the
holders of such Subordinated Debt by the Administrative Agent and the Lenders
and (b) all Obligations to constitute senior Debt entitled to the benefits of
the subordination provisions contained in any Subordinated Debt outstanding from
time to time.



SECTION 11.  
NEGATIVE COVENANTS



Until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are paid in full, the
Company agrees that, unless at any time the Required Lenders shall otherwise
expressly consent in writing, it will:


11.1  Debt. Not, and not permit any other Affiliated Party to, create, incur,
assume or suffer to exist any Debt, except:


(a)  Obligations under this Agreement and the other Loan Documents;


(b)  Debt secured by Liens permitted by Section 11.2(e), and extensions,
renewals and refinancings thereof; provided that the aggregate amount of all
such Debt secured by Liens permitted by Section 11.2(e) at any time outstanding
shall not exceed $15,000,000;


(c)  (i) Debt of the Company to any Subsidiary and (ii) Debt of any Subsidiary
to the Company or another Subsidiary, provided, however, that the aggregate
principal amount of Debt of any foreign Subsidiaries to the Company or to any
domestic Subsidiaries outstanding from time to time shall not, when incurred, be
in excess of an amount equal to twenty percent (20%) of Consolidated Net Worth
as of the Company’s most recent Fiscal Year end;


(d)  Subordinated Debt;


(e)  Debt described on Schedule 11.1 and any extension, renewal or refinancing
thereof so long as the principal amount thereof is not increased and no Default
or Unmatured Event of Default shall have occurred and be continuing or would
result therefrom;
 
- 38 -
600198569v6

--------------------------------------------------------------------------------


(f)  contingent liabilities arising with respect to customary indemnification
obligations in favor of sellers in connection with Acquisitions permitted under
Section 11.5 and purchasers in connection with dispositions permitted under
Section 11.5;


(g)  Acquired Debt assumed in Acquisitions permitted under Section 11.5; and


(h)  Debt incurred in connection with a Permitted Securitization, and customary
clean-up call provisions in connection with any Permitted Securitization; and


(i)  other unsecured Debt, in addition to the Debt listed above, in an aggregate
outstanding amount not at any time exceeding an amount equal to twenty percent
(20%) of Consolidated Net Worth as of the Company’s most recent Fiscal Year end,
provided that at the time of incurring such Debt, no Default or Unmatured Event
of Default shall have occurred and be continuing or would result therefrom.


11.2  Liens. Not, and not permit any other Affiliated Party to, create or permit
to exist any Lien on any of its real or personal properties, assets or rights of
whatsoever nature (whether now owned or hereafter acquired), except:


(a)  Liens for taxes or other governmental charges not at the time delinquent or
thereafter payable without penalty or being contested in good faith by
appropriate proceedings and, in each case, for which it maintains adequate
reserves;


(b)  Liens arising in the ordinary course of business (such as (i) Liens of
carriers, warehousemen, mechanics and materialmen and other similar Liens and
(ii) Liens in the form of deposits or pledges incurred in connection with
worker’s compensation, unemployment compensation and other types of social
security (excluding Liens arising under ERISA) or in connection with surety
bonds, bids, performance bonds and similar obligations) for sums not overdue or
being contested in good faith by appropriate proceedings and not involving any
advances or borrowed money or the deferred purchase price of property or
services and, in each case, for which it maintains adequate reserves;


(c)  Liens described on Schedule 11.2 as of the Closing Date;


(d)  cash deposits made with or pledged to gas suppliers of the Affiliated
Parties, provided that the obligation to post such cash deposits arises under
gas contracts entered into by the Company or such Subsidiary in the ordinary
course of business and the amount of gas purchased pursuant to such contracts
does not exceed the greater of (i) the requirements established by the
applicable regulatory authorities (as in effect from time to time) with
jurisdiction over the Affiliated Parties or (ii) ten (10) billion cubic feet;


(e)  subject to the limitation set forth in Section 11.1(b), (i) Liens arising
in connection with Capital Leases (and attaching only to the property being
leased), (ii) Liens existing on property at the time of the acquisition thereof
by any Affiliated Party (and not created in contemplation of such acquisition)
and (iii) Liens that constitute purchase money security interests on any
property securing debt incurred for the purpose of financing all or any part of
the cost of acquiring such property, provided that any such Lien attaches to
such property within 60 days of the acquisition thereof and attaches solely to
the property so acquired;
 
- 39 -
600198569v6

--------------------------------------------------------------------------------


(f)  Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
inventory or other goods;


(g)  attachments, appeal bonds, judgments and other similar Liens which do not
constitute Events of Default hereunder;


(h)  easements, rights of way, restrictions, minor defects or irregularities in
title and other similar Liens not interfering in any material respect with the
ordinary conduct of the business of any Affiliated Party;


(i)  any Lien on accounts receivable or proceeds thereof that are the subject of
a transfer or encumbrance pursuant to a Permitted Securitization; and


(j)  the replacement, extension or renewal of any Lien permitted by clause
(c) above upon or in the same property subject thereto arising out of the
extension, renewal or replacement of the Debt secured thereby (without increase
in the amount thereof).


11.3  Hedging Agreements. Not, and not permit any other Affiliated Party to,
enter into any Hedging Agreement except for Hedging Agreements used solely as a
part of its normal business operations as a risk management strategy and/or
hedge against changes resulting from market operations in accordance with its
customary policies and not as a means to speculate for investment purposes on
trends and shifts in financial or commodities markets.


11.4  Restricted Payments; Subordinated Debt. Not, and not permit any other
Affiliated Party to, (a) make any distribution to any holders of its Capital
Securities or of the Junior Capital, (b) repay, prepay, defease, purchase or
redeem any of its Capital Securities or Junior Capital, (c) pay any management
fees or similar fees to any of its equityholders, or (d) set aside funds for any
of the foregoing. Notwithstanding the foregoing, (i) any Subsidiary may pay
dividends or make other distributions to the Company or to a Subsidiary,
provided that no domestic Subsidiaries shall pay dividends or make other
distributions to any foreign Subsidiaries in excess of $10,000,000 in the
aggregate amount during any Fiscal Year and no Guarantor shall pay dividends or
make other distributions to any Subsidiary except Subsidiaries which are also
Guarantors, (ii) so long as no Event of Default or Unmatured Event of Default
exists or would result therefrom, the Company may make, pay, declare or
authorize any dividend, payment or other distribution in respect of any class of
its Capital Securities or any dividend, payment or distribution in connection
with the redemption, purchase, retirement or other acquisition, directly or
indirectly, of any shares of its Capital Securities, to the extent in each case
payable solely in shares of Capital Securities of the Company, (iii) the Company
may make, pay, declare or authorize any dividend, payment or other distribution
in respect of any class of its Capital Securities or any dividend, payment or
distribution in connection with the redemption, purchase, retirement or other
acquisition, directly or indirectly, of any shares of its Capital Securities,
provided, however, that immediately before and after giving effect to such
dividend, payment or other distribution, no Event of Default or Unmatured Event
of Default shall exist or shall have occurred and be continuing and that the
Company, both before and after giving effect (on a pro forma basis) to the
payment of such dividends or distributions shall be in compliance with the
financial covenants set forth in Section 11.12 of this Agreement, (iv) the
Company may prepay, purchase, redeem or defease Subordinated Debt with the
proceeds of a New Capital Offering, in each case issued in accordance with the
terms of this Agreement, provided that no Unmatured Event of Default or Event of
Default has occurred and is continuing, and (v) the Company may make any payment
of regularly scheduled interest or of principal at maturity under any of the
Trust Preferred Securities, if the Company has provided not less than five
(5) Business Days prior written notice to the Administrative Agent of its intent
to make such payment, accompanied by a certification (which is true and correct
when given) that both before and after giving effect to such payment (and taking
into account the making thereof), no Unmatured Event of Default or Event of
Default has occurred and is continuing (or will occur as of the last day of the
next succeeding reporting period) and that such payment would be permitted under
the terms of this Agreement.
 
- 40 -
600198569v6

--------------------------------------------------------------------------------


11.5  Mergers, Consolidations, Acquisitions, Sales. Not, and not permit any
other Affiliated Party to, (a) be a party to any merger or consolidation, or
purchase or otherwise acquire all or substantially all of the assets or any
Capital Securities of any class of, or any partnership or joint venture interest
in, any other Person, (b) sell, transfer, convey or lease all or any substantial
part of its assets or Capital Securities (including the sale of Capital
Securities of any Subsidiary) except for sales of inventory in the ordinary
course of business, or (c) sell or assign with or without recourse any
receivables, except for (i) any such merger, consolidation, sale, transfer,
conveyance, lease or assignment of or by any Subsidiary into the Company or into
any domestic Subsidiary, provided, however, that any merger or consolidation
between a Guarantor and another Subsidiary shall only be permitted if the
survivor of the merger remains subject to the obligations set forth in the
Guaranty to which the Guarantor was originally subject; (ii) any such purchase
or other acquisition by the Company or any Subsidiary of the assets or Capital
Securities of any Subsidiary (provided, however, that the aggregate net book
value of any assets transferred or sold by (A) the Guarantors to any other
Subsidiaries shall not be in excess of $5,000,000 for any Fiscal Year and
(B) the Company and any domestic Subsidiaries to any foreign Subsidiaries shall
not be in excess of $10,000,000 for any Fiscal Year); (iii) sales and
dispositions of assets (including the Capital Securities of Subsidiaries but
excluding the Capital Securities of any Guarantor) for at least fair market
value (as determined by the Board of Directors of the Company) so long as the
net book value of all assets sold or otherwise disposed of in any Fiscal Year
does not exceed 10% of the net book value of the Consolidated assets of the
Affiliated Parties as of the last day of the preceding Fiscal Year, except to
the extent the proceeds of such sales or dispositions are used to purchase
comparable replacement assets within 180 days following the date of such sale or
disposition (or if within 180 days following the date of such sale or
disposition the Company has entered into a binding purchase order or contract
for such purchase, within 360 days following the date of such sale or
disposition); and (iv) any Acquisition by the Company or any domestic Subsidiary
where:


(A)  the business or division acquired is for use, or the Person acquired is
principally engaged, in the Gas Related Businesses engaged in by the Affiliated
Parties on the Closing Date;
 
- 41 -
600198569v6

--------------------------------------------------------------------------------


(B)  immediately before and after giving effect to such Acquisition, no Event of
Default or Unmatured Event of Default shall exist;


(C) the aggregate consideration to be paid by the Affiliated Parties (including
any Debt assumed or issued in connection therewith, the amount thereof to be
calculated in accordance with GAAP) in connection with such Acquisition (or any
series of related Acquisitions) is not more than $50,000,000 and shall not
exceed $150,000,000 in total for all Acquisitions from September 15, 2005 until
the scheduled Maturity Date, provided, however, that the limitations on such
consideration specified under this clause shall not apply during such periods as
the Company maintains senior unsecured debt ratings of BBB- and Baa3 or better
from S&P and Moody’s, respectively, and provided, further, no Event of Default
shall be deemed to occur or be continuing if the Company has paid more than
$150,000,000 in consideration for Acquisitions during the period when the
limitations contained in this clause (C) were lifted but subsequently re-imposed
so long as the Company does not make any further Acquisitions while the
limitations are re-imposed;


(D) immediately after giving effect to such Acquisition, the Company is in pro
forma compliance with all the financial ratios and restrictions set forth in
Section 11.12 ;


(E) in the case of the Acquisition of any Person, the Board of Directors of such
Person has approved such Acquisition;


(F) reasonably prior to such Acquisition, the Administrative Agent shall have
received complete executed or conformed copies of each material document,
instrument and agreement to be executed in connection with such Acquisition
together with all lien search reports and lien release letters and other
documents as the Administrative Agent may require to evidence the termination of
Liens on the assets or business to be acquired; and


(G) not less than ten Business Days prior to such Acquisition, the
Administrative Agent shall have received an acquisition summary with respect to
the Person and/or business or division to be acquired, such summary to include a
reasonably detailed description thereof (including financial information) and
operating results (including financial statements for the most recent 12 month
period for which they are available and as otherwise available), the terms and
conditions, including economic terms, of the proposed Acquisition, and the
Company’s calculation of pro forma net operating income relating thereto.


11.6  Transactions with Affiliates. Not, and not permit any other Affiliated
Party to, enter into, or cause, suffer or permit to exist, any transaction,
arrangement or contract with any of its other Affiliates (other than the
Affiliated Parties) which is on terms which are less favorable than are
obtainable from any Person which is not one of its Affiliates.


11.7  Inconsistent Agreements. Not, and not permit any other Affiliated Party
to, enter into any agreement containing any provision which would (a) be
violated or breached by the borrowing by the Company hereunder or by the
performance by any Affiliated Party of any of its Obligations hereunder or under
any other Loan Document, or (b) create or permit to exist or become effective
any encumbrance or restriction on the ability of any Subsidiary (other than a
Special Purpose Subsidiary in connection with a Permitted Securitization) to
(i) pay dividends or make other distributions to the Company or any other
Subsidiary, or pay any Debt owed to the Company or any other Subsidiary,
(ii) make loans or advances to any Affiliated Party or (iii) transfer any of its
assets or properties to any Affiliated Party, other than (A) customary
restrictions and conditions contained in agreements relating to the sale of all
or a substantial part of the assets of any Subsidiary pending such sale,
provided that such restrictions and conditions apply only to the Subsidiary to
be sold and such sale is permitted hereunder, (B) restrictions or conditions
imposed by any agreement relating to purchase money Debt, Capital Leases, Junior
Capital and other Debt permitted by this Agreement, (C) customary provisions in
leases and other contracts restricting the assignment thereof, (D) Liens
securing Debt otherwise permitted to be incurred under the provisions of Section
11.2 hereof that limit the right of the debtor to dispose of the assets subject
to such Liens, (E) provisions with respect to the disposition or distribution of
assets or property in joint venture agreements, asset sale agreements, stock
sale agreements and other similar agreements entered into in the ordinary course
of business and (F) restrictions on deposits (to the extent permitted hereunder)
imposed by customers under contracts entered into in the ordinary course of
business.
 
- 42 -
600198569v6

--------------------------------------------------------------------------------


11.8  Business Activities; Issuance of Equity. Not, and not permit any other
Affiliated Party to, engage in any line of business other than the businesses
engaged in on the date hereof and businesses reasonably related and incidental
thereto; and not permit any Subsidiary to issue any Capital Securities other
than any issuance by a Subsidiary to the Company or another Subsidiary in
accordance with Section 11.4, except to the extent such issuance would fit
within the basket set forth for asset sales pursuant to Section 11.5(c)(iii) of
this Agreement.


11.9  Investments. Not, and not permit any other Affiliated Party to, make or
permit to exist any Investment in any other Person, except the following:


(a)  Investments by (i) the Company or any of its domestic Subsidiaries in any
of the Company’s foreign Subsidiaries, provided that the aggregate amount of
such Investments shall not be in excess of an amount equal to twenty percent
(20%) of Consolidated Net Worth as of the Company’s most recent Fiscal Year end,
tested as of the date the applicable Investment is made, (ii) the Company in any
of its domestic Subsidiaries or (iii) any Subsidiary in any of its domestic
Subsidiaries;


(b)  Investments constituting Debt permitted by Section 11.1 or Hedging
Agreements permitted by Section 11.3;


(c)  contingent liabilities constituting Debt permitted by Section 11.1 or Liens
permitted by Section 11.2;


(d)  Cash Equivalent Investments;


(e)  bank deposits in the ordinary course of business and cash deposits with gas
suppliers of the Company, provided that the obligation to post such cash
deposits arises under gas contracts entered into by the Company in the ordinary
course of business and the amount of gas purchased pursuant to such contracts
does not exceed the greater of (i) the requirements established by the
applicable regulatory authorities (as in effect from time to time) with
jurisdiction over the Company or (ii) ten (10) billion cubic feet;
 
- 43 -
600198569v6

--------------------------------------------------------------------------------


(f)  Investments in securities of account debtors received pursuant to any plan
of reorganization or similar arrangement upon the bankruptcy or insolvency of
such account debtors;


(g)  Investments to consummate Acquisitions permitted by Section 11.5;


(h)  Investments listed on Schedule 11.9 as of the Closing Date;


(i)  joint ventures that are principally engaged in Gas Related Businesses,
provided however, that the aggregate amount invested in such joint ventures
shall not exceed an amount equal to twenty percent (20%) of Consolidated Net
Worth as of the Company’s most recent Fiscal Year end, tested as of the date the
applicable investment is made;


(j)  any Investment in a Subsidiary (including any Special Purpose Subsidiary)
from and after the date hereof consisting of (i) a disposition of specific
accounts receivable pursuant to a Permitted Securitization and the resultant
Debt issued by a Special Purpose Subsidiary as part of such Permitted
Securitization, in each case to the extent constituting an Investment, and (ii)
the repurchase or replacement from and after the date hereof of accounts
receivable pursuant to any representation and warranty or clean-up call
provision included in a Permitted Securitization; and


(k)  other Investments not set forth above which are not, in the aggregate, in
excess of $5,000,000;


provided that (x) any Investment which when made complies with the requirements
of the definition of the term “Cash Equivalent Investment” may continue to be
held notwithstanding that such Investment if made thereafter would not comply
with such requirements; (y) no Investment otherwise permitted by clause (b),
(c), (g), (i)  or (j) shall be permitted to be made if, immediately before or
after giving effect thereto, any Event of Default or Unmatured Event of Default
exists; and (z) in valuing any Investment for the purpose of applying the
limitations set forth in this Section 11.9 (except as otherwise expressly
provided herein), such Investment shall be taken at the original cost thereof,
without allowance for any subsequent write-offs or appreciation or depreciation,
but less any amount repaid or recovered on account of capital or principal.


11.10  Restriction of Amendments to Certain Documents. Not amend or otherwise
modify, or waive any rights under, any document relating to the Junior Capital
or any Permitted Securitization if, in any case, such amendment, modification or
waiver could be adverse to the interests of the Lenders or would reasonably be
expected to have a Material Adverse Effect.


11.11  Fiscal Year. Not change its Fiscal Year or that of any Affiliated Party.
 
- 44 -
600198569v6

--------------------------------------------------------------------------------


11.12  Financial Covenants.


11.12.1  Minimum Interest Coverage Ratio. Not permit the Interest Coverage Ratio
for any period of four consecutive Fiscal Quarters ending on the last day of a
Fiscal Quarter to be less than as follows:


Period
Interest Coverage Ratio
Each Fiscal Quarter through September 30, 2007
1.25 to 1.00
Each Fiscal Quarter thereafter
1.30 to 1.00

 
11.12.2  Maximum Leverage Ratio. Not permit, as of the last day of any Fiscal
Quarter, the ratio of (a) Consolidated Adjusted Funded Debt to (b) Consolidated
Adjusted Total Capitalization to be more than sixty-five percent (65%).


11.12.3  Minimum Consolidated Net Worth. Not permit the Consolidated Net Worth,
as of the last day of any Fiscal Quarter, to be less than an amount equal to
(a) the Net Worth Base Amount, plus (b) the New Capital Adjustment through the
date of determination.


Net Worth Base Amount means $225,000,000 plus 50% of Consolidated Net Income (if
positive) earned during each Fiscal Year, commencing with Fiscal Year 2005,
provided, however, that for Fiscal Year 2005, Consolidated Net Income for
purposes of this Section 11.12.3 shall be calculated to include only the last
three fiscal quarters of such Fiscal Year.


11.13  Cancellation of Debt; More Favorable Terms.


(a)  Not, and not permit any other Affiliated Party to, cancel any claim or debt
owing to it (except from another Affiliated Party), except for reasonable
consideration or in the ordinary course of business, and except for the
cancellation of debts or claims not to exceed $10,000,000 in any Fiscal Year.


(b)  Not enter into any amendment or other modification of the senior notes set
forth on Schedule 11.1 or any additional senior notes issued on a pari passu
basis with the Obligations from time to time or any related loan documentation
for such senior notes or any refinancing of such senior notes if such amendment
or modification shall include, or be issued pursuant to any amendment or other
agreement which includes, (i) financial covenants (other than incurrence-type
covenants which permit the Affiliated Parties to take specified actions only if
certain financial tests are met) or event of default provisions (other than any
event of default provisions which are comparable to Sections 13.1.1, 13.1.4 and
13.1.5 hereof) which are more restrictive than or substantially different from
the financial covenants and default provisions set forth in this Agreement
unless, prior to entering into any such amendment, the Company notifies the
Administrative Agent and the Lenders of its intent to enter into any such
amendment and, if the Required Lenders determine that some or all of the
financial covenants or default provisions set forth in such amendment are more
favorable to the lender thereunder than the covenants or default provisions set
forth in this Agreement (“More Favorable Terms”), and that the Required Lenders
desire that this Agreement be further amended to incorporate the More Favorable
Terms, the Company shall, within thirty days following receipt from
Administrative Agent of notice that the Required Lenders have made the foregoing
determination, enter into an amendment to this Agreement incorporating, on terms
and conditions acceptable to the Required Lenders, the More Favorable Terms, or
(ii) a covenant or agreement requiring any of the Subsidiaries of the Company to
guaranty the senior notes described above or any refinancing of such senior
notes, unless prior to or simultaneously with the grant of such guaranty, such
Subsidiaries shall execute and deliver a Guaranty for the benefit of the
Administrative Agent and the Lenders, together with such resolutions, opinions,
certificates and other documents as the Administrative Agent may reasonably
request, each in form and substance reasonably acceptable to the Administrative
Agent.
 
- 45 -
600198569v6

--------------------------------------------------------------------------------





SECTION 12.  
CONDITIONS OF LENDING.



12.1  Conditions to Effectiveness. The effectiveness of this Agreement is
subject to the conditions precedent that the Administrative Agent shall have
received all of the following, each duly executed by the appropriate Person,
dated the Closing Date (or such earlier date as shall be satisfactory to the
Administrative Agent) and in form and substance satisfactory to the
Administrative Agent (and the date on which all such conditions precedent have
been satisfied or waived in writing by the Administrative Agent and the Lenders
is called the “Closing Date”):


12.1.1  Notes. A Note for each Lender.


12.1.2  Authorization Documents. For each Affiliated Party executing and
delivering Loan Documents, such Person’s (a) charter (or similar formation
document), certified by the appropriate governmental authority; (b) good
standing certificates in its state of incorporation (or formation) and in each
other state in which it is qualified as a foreign corporation and which is
requested by the Administrative Agent; (c) bylaws (or similar governing
document); (d) resolutions of its board of directors (or similar governing body)
approving and authorizing such Person’s execution, delivery and performance of
the Loan Documents to which it is party and the transactions contemplated
thereby; and (e) signature and incumbency certificates of its officers executing
any of the Loan Documents (it being understood that the Administrative Agent and
each Lender may conclusively rely on each such certificate until formally
advised by a like certificate of any changes therein), all certified by such
Person’s secretary or an assistant secretary (or similar officer) as being in
full force and effect without modification.


12.1.3  Consents, etc. Certified copies of all documents evidencing any
necessary corporate or partnership action, consents and governmental approvals
(if any) required for the execution, delivery and performance by the Affiliated
Parties of the documents referred to in this Section 12.


12.1.4  Opinions of Counsel. Opinions of counsel for each Affiliated Party party
to the Loan Documents.
 
- 46 -
600198569v6

--------------------------------------------------------------------------------


12.1.5  Payment of Fees. Evidence of payment by the Company of all accrued and
unpaid fees, costs and expenses of the Administrative Agent, to the extent then
due and payable, including all Attorney Costs of the Administrative Agent to the
extent invoiced prior to the Closing Date, plus such additional amounts of
Attorney Costs as shall constitute the Administrative Agent’s reasonable
estimate of Attorney Costs incurred or to be incurred by the Administrative
Agent through the funding proceedings (provided that such estimate shall not
thereafter preclude final settling of accounts between the Company and the
Administrative Agent).


12.1.6  Income Statements, Balance Sheets and Cash Flow Statements. Projected
income statements, balance sheets and cash flow statements prepared by the
Company and giving effect to the transactions contemplated by this Agreement and
the use of proceeds therefrom, in each case in form and substance acceptable to
the Administrative Agent.


12.1.7  Financial Statements. Audited Consolidated financial statements for the
Company and its Subsidiaries for Fiscal Years 2003, 2004 and 2005 and unaudited
interim Consolidated financial statements for the Company and its Subsidiaries
for the Fiscal Quarters ended on March 31, 2006 and June 30, 2006, in each case
in form and substance acceptable to the Administrative Agent.


12.1.8  Search Results; Lien Terminations. Certified copies of Uniform
Commercial Code search reports from the Secretary of State of Michigan dated a
date reasonably near to the Closing Date, listing all effective financing
statements which name the Company (under its present name) as debtor, together
with (a) copies of such financing statements, and (b) such Uniform Commercial
Code termination statements as the Administrative Agent may reasonably request
with respect to Liens other than Permitted Liens.


12.1.9  Closing Certificate. A certificate executed by a Senior Officer on
behalf of the Company certifying as to the matters set forth in Sections
12.2.3(a) and (b).


12.1.10  Other. Such other documents as the Administrative Agent or any Lender
may reasonably request.


12.2  Conditions to Funding. The obligation of each Lender to make its Loan on
the Funding Date is subject to the further conditions precedent that (a) the
Closing Date shall have occurred, (b) the statements set forth in Sections
12.2.3(a) and (b) shall be true and correct on the Funding Date, both before and
after giving effect to the making of the Loans, and (c) the Administrative Agent
shall have received the following, each duly executed by the appropriate Person,
dated the date specified below and otherwise in form and substance satisfactory
to the Administrative Agent (and the date on which all such conditions precedent
have been satisfied or waived in writing by the Administrative Agent and the
Lenders is called the “Funding Date”):


12.2.1  Notice of Borrowing. A Notice of Borrowing dated and otherwise in
accordance with Section 2.2.2.
 
- 47 -
600198569v6

--------------------------------------------------------------------------------


12.2.2  Letter of Direction. A letter of direction containing funds-flow
information with respect to the proceeds of the Loans on the Funding Date.


12.2.3  Certificate. A certificate dated the Funding Date executed by a Senior
Officer on behalf of the Company certifying that, both before and after giving
effect to the making of the Loans, the following statements shall be true and
correct (it being understood that the request by the Company for the making of
the Loans shall be deemed to constitute a representation and warranty by the
Company that the conditions precedent set forth in this Section 12.2.3 will be
satisfied at the time of the making of the Loans), together with such other
documents as the Administrative Agent or any Lender may reasonably request in
support thereof:


(a)  the representations and warranties of each Affiliated Party set forth in
this Agreement and the other Loan Documents are true and correct in all respects
with the same effect as if made on the Funding Date (except to the extent stated
to relate to a specific earlier date, in which case such representations and
warranties shall be true and correct as of such earlier date) and except for
changes therein occurring in the ordinary course of business and which do not
violate this Agreement; and


(b)  no Event of Default or Unmatured Event of Default has occurred and is
continuing.





SECTION 13.  
EVENTS OF DEFAULT AND THEIR EFFECT.



13.1  Events of Default. Each of the following shall constitute an Event of
Default under this Agreement:


13.1.1  Non-Payment of the Loans, etc. Default in the payment when due of the
principal of any Loan; or default, and continuance thereof for five days, in the
payment when due of any interest, fee or other amount payable by the Company
hereunder or under any other Loan Document.


13.1.2  Default on Other Debt. Any default shall occur under the terms
applicable to any Debt of any Affiliated Party (other than the Obligations) in
an aggregate amount (for all such Debt so affected and including undrawn
committed or available amounts and amounts owing to all creditors under any
combined or syndicated credit arrangement) exceeding $10,000,000 and shall
continue beyond any applicable notice, grace or cure period, and such default
shall (a) consist of the failure to pay such Debt when due, whether by
acceleration or otherwise, or (b) accelerate the maturity of such Debt or permit
the holder or holders thereof, or any trustee or agent for such holder or
holders, to cause such Debt to become due and payable (or require any Affiliated
Party to purchase or redeem such Debt or post cash collateral in respect
thereof) prior to its expressed maturity.


13.1.3  Bankruptcy, Insolvency, etc. Any Affiliated Party becomes insolvent or
generally fails to pay, or admits in writing its inability or refusal to pay,
debts as they become due; or any Affiliated Party applies for, consents to, or
acquiesces in the appointment of a trustee, receiver or other custodian for such
Affiliated Party or any property thereof, or makes a general assignment for the
benefit of creditors; or, in the absence of such application, consent or
acquiescence, a trustee, receiver or other custodian is appointed for any
Affiliated Party or for a substantial part of the property of any thereof and is
not discharged within 60 days; or any bankruptcy, reorganization, debt
arrangement, or other case or proceeding under any bankruptcy or insolvency law,
or any dissolution or liquidation proceeding, is commenced in respect of any
Affiliated Party, and if such case or proceeding is not commenced by such
Affiliated Party, it is consented to or acquiesced in by such Affiliated Party,
or remains for 60 days undismissed; or any Affiliated Party takes any action to
authorize, or in furtherance of, any of the foregoing.
 
- 48 -
600198569v6

--------------------------------------------------------------------------------


13.1.4  Non-Compliance with Loan Documents. (a) Failure by any Affiliated Party
to comply with or to perform any covenant set forth in Section 10.1.5, 10.5 or
10.9 or Section 11; or (b) failure by any Affiliated Party to comply with or to
perform any other provision of this Agreement or any other Loan Document (and
not constituting an Event of Default under any other provision of this Section
13) and continuance of such failure described in this clause (b)  for 30 days
following the earlier to occur of (i) the obtaining of actual knowledge by the
Company or any Subsidiary of such default or (ii) the receipt of written notice
by any senior officer of the Company of such default; provided, in each case
that an Event of Default arising from a breach of any of Sections 10.1.1 through
10.1.4 or 10.1.9 shall be deemed to have been cured upon delivery of the
required item; and provided, further, that the Event of Default arising solely
due to a breach of Section 10.1.5(a) shall be deemed cured upon the earlier of
(A) the giving of notice as required by that Section and (B) the date upon which
the Event of Default or Unmatured Event of Default giving rise to the notice
obligation has been cured or waived.


13.1.5  Representations; Warranties. Any representation or warranty made by any
Affiliated Party herein or in any other Loan Document is breached or is false or
misleading in any material respect, or any schedule, certificate, financial
statement, report, notice or other writing furnished by any Affiliated Party to
the Administrative Agent or any Lender in connection herewith is false or
misleading in any material respect on the date as of which the facts therein set
forth are stated or certified.


13.1.6  Pension Plans. (a) Any Person institutes steps to terminate a Pension
Plan if as a result of such termination the Company or any member of the
Controlled Group could be required to make a contribution to such Pension Plan,
or could incur a liability or obligation to such Pension Plan, in excess of
$5,000,000; (b) a contribution failure occurs with respect to any Pension Plan
sufficient to give rise to a Lien under Section 302(f) of ERISA; or (c) there
shall occur any withdrawal or partial withdrawal from a Multiemployer Pension
Plan and the withdrawal liability (without unaccrued interest) to Multiemployer
Pension Plans as a result of such withdrawal (including any outstanding
withdrawal liability that the Company or any member of the Controlled Group has
incurred on the date of such withdrawal) exceeds $5,000,000.


13.1.7  Judgments. One or more final judgments which exceed an aggregate of
$5,000,000 shall be rendered against any Affiliated Party and shall not have
been paid, discharged or vacated or had execution thereof stayed pending appeal
within 30 days after entry or filing of such judgment(s).
 
- 49 -
600198569v6

--------------------------------------------------------------------------------


13.1.8  Invalidity of Subordination Provisions, etc. (a) Any subordination
provision in any document or instrument governing Subordinated Debt aggregating
$5,000,000 or more, or any subordination provision in any guaranty by any
Subsidiary of any Subordinated Debt aggregating $5,000,000 or more, shall cease
to be in full force and effect, or (b) any Affiliated Party or any other Person
(including the holder of any applicable Subordinated Debt) shall contest in any
manner the validity, binding nature or enforceability of any such provision.


13.1.9  Change of Control. (a) Any Person or group of Persons (within the
meaning of Section 13 or 14 of the Securities Exchange Act of 1934) shall
acquire beneficial ownership (within the meaning of Rule 13d-3 promulgated under
such Act) of more than 35% of the outstanding securities (on a fully diluted
basis and taking into account any securities or contract rights exercisable,
exchangeable or convertible into equity securities) of the Company having voting
rights in the election of directors under normal circumstances; (b) a majority
of the members of the Board of Directors of the Company shall cease to be
Continuing Members; (c) any “change of control” shall occur under any documents
or agreements relating to the Junior Capital; or (d) the Company shall no longer
hold, either directly or indirectly, 100% of the Capital Securities of any
Guarantor. For purposes of the foregoing clause (b), “Continuing Member” means a
member of the Board of Directors of the Company who either (i) was a member of
the Company’s Board of Directors on September 14, 2005 and has been such
continuously thereafter or (ii) became a member of such Board of Directors after
September 14, 2005 and whose election or nomination for election was approved by
a vote of the majority of the Continuing Members then members of the Company’s
Board of Directors.


13.2  Effect of Event of Default. If any Event of Default described in Section
13.1.3 shall occur in respect of the Company, the Commitments shall immediately
terminate (if not previously terminated) and all Obligations hereunder shall
become immediately due and payable, all without presentment, demand, protest or
notice of any kind; and, if any other Event of Default shall occur and be
continuing, the Administrative Agent may (and, upon the written request of the
Required Lenders shall) declare the Commitments to be terminated in whole or in
part and/or declare all or any part of the Obligations to be due and payable,
whereupon the Commitments shall immediately terminate (or be reduced, as
applicable) and/or the Obligations hereunder shall become immediately due and
payable (in whole or in part, as applicable), all without presentment, demand,
protest or notice of any kind.





SECTION 14.  
THE ADMINISTRATIVE AGENT.



14.1  Appointment and Authorization. Each Lender hereby irrevocably (subject to
Section 14.9) appoints, designates and authorizes the Administrative Agent to
take such action on its behalf under the provisions of this Agreement and each
other Loan Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document, the Administrative Agent shall not have
any duty or responsibility except those expressly set forth herein, nor shall
the Administrative Agent have or be deemed to have any fiduciary relationship
with any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in other Loan Documents with reference to
the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties.
 
- 50 -

--------------------------------------------------------------------------------


14.2  Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct.


14.3  Exculpation of Administrative Agent. Neither the Administrative Agent nor
any of its directors, officers, employees or agents shall (a) be liable for any
action taken or omitted to be taken by any of them under or in connection with
this Agreement or any other Loan Document or the transactions contemplated
hereby (except to the extent resulting from its own gross negligence or willful
misconduct in connection with its duties expressly set forth herein as
determined by a final, nonappealable judgment by a court of competent
jurisdiction), or (b) be responsible in any manner to any Lender or participant
for any recital, statement, representation or warranty made by any Affiliated
Party or any Affiliate of the Company, or any officer thereof, contained in this
Agreement or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document (or the creation,
perfection or priority of any Lien or security interest therein), or for any
failure of the Company or any other party to any Loan Document to perform its
Obligations hereunder or thereunder. The Administrative Agent shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of the Company or any of the Company’s Subsidiaries or Affiliates.


14.4  Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
communication, signature, resolution, representation, notice, consent,
certificate, electronic mail message, affidavit, letter, telegram, facsimile,
telex or telephone message, statement or other document or conversation believed
by it to be genuine and correct and to have been signed, sent or made by the
proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to the Company), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or all Lenders if such action specifically requires the
approval of all Lenders under this Agreement) as it deems appropriate and, if it
so requests, confirmation from the Lenders of their obligation to indemnify the
Administrative Agent against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders (or all Lenders if
such action specifically requires the approval of all Lenders under this
Agreement), and such request and any action taken or failure to act pursuant
thereto shall be binding upon each Lender. For purposes of determining
compliance with the conditions specified in Section 12.1, each Lender that has
signed this Agreement shall be deemed to have consented to, approved or
accepted, or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by, or acceptable or satisfactory to,
a Lender unless the Administrative Agent shall have received written notice from
such Lender prior to the proposed Closing Date specifying its objection thereto.
 
- 51 -

--------------------------------------------------------------------------------


14.5  Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Event of Default or Unmatured Event
of Default, except defaults in the payment of principal, interest and fees
required to be paid to the Administrative Agent for the account of the Lenders,
unless the Administrative Agent shall have received written notice from a Lender
or the Company referring to this Agreement, describing such Event of Default or
Unmatured Event of Default and stating that such notice is a “notice of
default.” The Administrative Agent will notify the Lenders of its receipt of any
such notice. The Administrative Agent shall take such action with respect to
such Event of Default or Unmatured Event of Default as may be requested by the
Required Lenders in accordance with Section 13; provided that unless and until
the Administrative Agent has received any such request, the Administrative Agent
may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Event of Default or Unmatured Event of Default
as it shall deem advisable or in the best interest of the Lenders.


14.6  Credit Decision. Each Lender acknowledges that the Administrative Agent
has not made any representation or warranty to it, and that no act by the
Administrative Agent hereafter taken, including any consent and acceptance of
any assignment or any review of the affairs of the Affiliated Parties, shall be
deemed to constitute any representation or warranty by the Administrative Agent
to any Lender as to any matter, including whether the Administrative Agent has
disclosed material information in its possession. Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Affiliated Parties, and made its own decision to enter
into this Agreement and to extend credit to the Company hereunder. Each Lender
also represents that it will, independently and without reliance upon the
Administrative Agent and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Company. Except for notices,
reports and other documents expressly herein required to be furnished to the
Lenders by the Administrative Agent, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
or other condition or creditworthiness of the Company which may come into the
possession of the Administrative Agent.
 
- 52 -

--------------------------------------------------------------------------------


14.7  Indemnification. Whether or not the transactions contemplated hereby are
consummated, each Lender shall indemnify upon demand the Administrative Agent
and its directors, officers, employees and agents (to the extent not reimbursed
by or on behalf of the Company and without limiting the obligation of the
Company to do so), according to its applicable Pro Rata Share, from and against
any and all Indemnified Liabilities (as hereinafter defined); provided that no
Lender shall be liable for any payment to any such Person of any portion of the
Indemnified Liabilities to the extent determined by a final, nonappealable
judgment by a court of competent jurisdiction to have resulted from the
applicable Person’s own gross negligence or willful misconduct. No action taken
in accordance with the directions of the Required Lenders (or all Lenders for
actions specifically requiring the consent of all Lenders under this Agreement)
shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Section. Without limitation of the foregoing, each Lender shall
reimburse the Administrative Agent upon demand for its ratable share of any
costs or out-of-pocket expenses (including Attorney Costs and Taxes) incurred by
the Administrative Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that the Administrative Agent is not reimbursed for such expenses by or on
behalf of the Company. The undertaking in this Section shall survive repayment
of the Loans, cancellation of the Notes, termination of this Agreement and the
resignation or replacement of the Administrative Agent.


14.8  Administrative Agent in Individual Capacity. UBOC and its Affiliates may
make loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with the Affiliated Parties
and Affiliates as though UBOC were not the Administrative Agent hereunder and
without notice to or consent of any Lender. Each Lender acknowledges that,
pursuant to such activities, UBOC or its Affiliates may receive information
regarding the Company or its Affiliates (including information that may be
subject to confidentiality obligations in favor of the Company or such
Affiliate) and acknowledges that the Administrative Agent shall be under no
obligation to provide such information to the Lenders. With respect to their
Loans (if any), UBOC and its Affiliates shall have the same rights and powers
under this Agreement as any other Lender and may exercise the same as though
UBOC were not the Administrative Agent, and the terms “Lender” and “Lenders”
include UBOC and its Affiliates, to the extent applicable, in their individual
capacities.


14.9  Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders. If the Administrative
Agent resigns under this Agreement, the Required Lenders shall, with (so long as
no Event of Default exists) the consent of the Company (which shall not be
unreasonably withheld or delayed), appoint from among the Lenders a successor
agent for the Lenders. If no successor agent is appointed prior to the effective
date of the resignation of the Administrative Agent, the Administrative Agent
may appoint, after consulting with the Lenders and the Company, a successor
agent from among the Lenders. Upon the acceptance of its appointment as
successor agent hereunder, such successor agent shall succeed to all the rights,
powers and duties of the retiring Administrative Agent and the term
“Administrative Agent” shall mean such successor agent, and the retiring
Administrative Agent’s appointment, powers and duties as Administrative Agent
shall be terminated. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Section 14 and
Sections 15.5 and 15.16 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this
Agreement. If no successor agent has accepted appointment as Administrative
Agent by the date which is 30 days following a retiring Administrative Agent’s
notice of resignation, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above.
 
- 53 -
600198569v6

--------------------------------------------------------------------------------


14.10  Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Affiliated Party, the Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Company) shall be entitled and empowered, by
intervention in such proceeding or otherwise:


(a)  to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 5, 15.5 and 15.16) allowed in such judicial
proceedings; and


(b)  to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 5, 15.5 and 15.16.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
 
- 54 -
600198569v6

--------------------------------------------------------------------------------



SECTION 15.  
GENERAL.



15.1  Waiver; Amendments. No delay on the part of the Administrative Agent or
any Lender in the exercise of any right, power or remedy shall operate as a
waiver thereof, nor shall any single or partial exercise by any of them of any
right, power or remedy preclude other or further exercise thereof, or the
exercise of any other right, power or remedy. No amendment, other modification
or waiver of, or consent with respect to, any provision of this Agreement or any
other Loan Document shall in any event be effective unless the same shall be in
writing and acknowledged by Lenders having aggregate Pro Rata Shares of not less
than the aggregate Pro Rata Shares expressly designated herein with respect
thereto or, in the absence of such designation as to any provision of this
Agreement, by the Required Lenders, and then any such amendment, modification,
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given. No amendment, modification, waiver or consent
shall (a) extend or increase the Commitment of any Lender without the written
consent of such Lender, (b) extend the date scheduled for payment of any
principal of or interest on the Loans or any fees payable hereunder without the
written consent of each Lender directly affected thereby, (c) reduce the
principal amount of any Loan, the rate of interest thereon or any fees payable
hereunder, without the consent of each Lender directly affected thereby, or
(d) release any party from its obligations under a Guaranty (except in
connection with the permitted sale of the applicable Guarantor, in which case
the Administrative Agent may release the applicable Guarantor), change the
definition of Required Lenders, change any provision of this Section 15.1 or
reduce the aggregate Pro Rata Share required to effect an amendment, other
modification, waiver or consent, without, in each case, the written consent of
all Lenders. No provision of Section 14 or any other provision of this Agreement
affecting the Administrative Agent in its capacity as such shall be amended,
modified or waived without the consent of the Administrative Agent.


15.2  Confirmations. The Company and each holder of a Note agree from time to
time, upon written request received by it from the other, to confirm to the
other in writing (with a copy of each such confirmation to the Administrative
Agent) the aggregate unpaid principal amount of the Loans then outstanding under
such Note.


15.3  Notices. Except as otherwise provided in Section 2.2.3, all notices
hereunder shall be in writing (including facsimile transmission) and shall be
sent to the applicable party at its address shown on Annex B or at such other
address as such party may, by written notice received by the other parties, have
designated as its address for such purpose. Notices sent by facsimile
transmission shall be deemed to have been given when sent; notices sent by mail
shall be deemed to have been given three Business Days after the date when sent
by registered or certified mail, postage prepaid; and notices sent by hand
delivery or overnight courier service shall be deemed to have been given when
received. For purposes of Section 2.2.3, the Administrative Agent shall be
entitled to rely on telephonic instructions from any Person that the
Administrative Agent in good faith believes is an authorized officer or employee
of the Company, and the Company shall hold the Administrative Agent and each
other Lender harmless from any loss, cost or expense resulting from any such
reliance.
 
- 55 -
600198569v6

--------------------------------------------------------------------------------


15.4  Computations. Where the character or amount of any asset or liability or
item of income or expense is required to be determined, or any consolidation or
other accounting computation is required to be made, for the purpose of this
Agreement, such determination or calculation shall, to the extent applicable and
except as otherwise specified in this Agreement, be made in accordance with
GAAP, consistently applied; provided that if the Company notifies the
Administrative Agent that the Company wishes to amend any covenant in Section 10
or 11 (or any related definition) to eliminate or to take into account the
effect of any change in GAAP on the operation of such covenant (or if the
Administrative Agent notifies the Company that the Required Lenders wish to
amend Section 10 or 11 (or any related definition) for such purpose), then the
Company’s compliance with such covenant shall be determined on the basis of GAAP
in effect immediately before the relevant change in GAAP became effective, until
either such notice is withdrawn or such covenant (or related definition) is
amended in a manner satisfactory to the Company and the Required Lenders.


15.5  Costs, Expenses and Taxes. The Company agrees to pay on demand all
reasonable and documented out-of-pocket costs and expenses of the Administrative
Agent (including Attorney Costs and any Taxes) in connection with the
preparation, execution, syndication, delivery and administration (including the
costs of Intralinks (or other similar service), if applicable) of this
Agreement, the other Loan Documents and all other documents provided for herein
or delivered or to be delivered hereunder or in connection herewith (including
any amendment, supplement or waiver to any Loan Document), whether or not the
transactions contemplated hereby or thereby shall be consummated, and all
reasonable out-of-pocket costs and expenses (including Attorney Costs and any
Taxes) incurred by the Administrative Agent and each Lender after an Event of
Default in connection with the collection of the Obligations or the enforcement
of this Agreement the other Loan Documents or any such other documents or during
any workout, restructuring or negotiations in respect thereof. In addition, the
Company agrees to pay, and to save the Administrative Agent and the Lenders
harmless from all liability for, any fees of the Company’s auditors in
connection with any reasonable exercise by the Administrative Agent and the
Lenders of their rights pursuant to Section 10.2. All Obligations provided for
in this Section 15.5 shall survive repayment of the Loans, cancellation of the
Notes and termination of this Agreement.


15.6  Assignments; Participations.


15.6.1  Assignments.


(a)  Any Lender may at any time assign to one or more Persons (any such Person,
an “Assignee”) all or any portion of such Lender’s Commitment or Loans, with the
prior written consent of the Administrative Agent and, so long as no Event of
Default exists, the Company (which consents shall not be unreasonably withheld
or delayed and shall not be required for an assignment by a Lender to a Lender
or an Affiliate of a Lender). Except as the Administrative Agent may otherwise
agree, any such assignment shall be in a minimum aggregate amount equal to
$5,000,000 or, if less, the remaining Commitment or Loans held by the assigning
Lender. The Company and the Administrative Agent shall be entitled to continue
to deal solely and directly with such Lender in connection with the interests so
assigned to an Assignee until the Administrative Agent shall have received and
accepted an effective assignment agreement in substantially the form of
Exhibit C hereto (an “Assignment Agreement”) executed, delivered and fully
completed by the applicable parties thereto and a processing fee of $3,500. No
assignment may be made to any Person if at the time of such assignment the
Company would be obligated to pay any greater amount under Section 7.6 or 8 to
the Assignee than the Company is then obligated to pay to the assigning Lender
under such Sections (and if any assignment is made in violation of the
foregoing, the Company will not be required to pay such greater amount). Any
attempted assignment not made in accordance with this Section 15.6.1 shall be
treated as the sale of a participation under Section 15.6.2.
 
- 56 -
600198569v6

--------------------------------------------------------------------------------


(b)  From and after the date on which the conditions described above have been
met with respect to an Assignee, (i) such Assignee shall be deemed automatically
to have become a party hereto and, to the extent that rights and obligations
hereunder have been assigned to such Assignee pursuant to the applicable
Assignment Agreement, shall have the rights and obligations of a Lender
hereunder and (ii) the assigning Lender, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment
Agreement, shall be released from its rights (other than its indemnification
rights) and obligations hereunder. Upon the request of the Assignee (and, as
applicable, the assigning Lender) pursuant to an effective Assignment Agreement,
the Company shall execute and deliver to the Administrative Agent for delivery
to the Assignee (and, as applicable, the assigning Lender) a Note in the
principal amount of the Assignee’s Loans or Pro Rata Share of the Total
Commitment, as applicable (and, as applicable, a Note in the principal amount of
the Loans or the Pro Rata Share of the Total Commitment, as applicable, retained
by the assigning Lender). Each such Note shall be dated the effective date of
such assignment. Upon receipt by the assigning Lender of such Note, the
assigning Lender shall return to the Company any prior Note held by it.


(c)  Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


15.6.2  Participations. Any Lender may at any time sell to one or more Persons
participating interests in its Commitment or Loans (any such Person, a
“Participant”). In the event of a sale by a Lender of a participating interest
to a Participant, (a) such Lender’s obligations hereunder shall remain unchanged
for all purposes, (b) the Company and the Administrative Agent shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations hereunder and (c) all amounts payable by the Company
shall be determined as if such Lender had not sold such participation and shall
be paid directly to such Lender. No Participant other than an Affiliate of a
Lender shall have any direct or indirect voting rights hereunder except with
respect to any event described in Section 15.1 expressly requiring the unanimous
vote of all Lenders or, as applicable, all affected Lenders. Each Lender agrees
to incorporate the requirements of the preceding sentence into each
participation agreement which such Lender enters into with any Participant which
is not an Affiliate of a Lender. The Company agrees that if amounts outstanding
under this Agreement are due and payable (as a result of acceleration or
otherwise), each Participant shall be deemed to have the right of setoff in
respect of its participating interest in amounts owing under this Agreement to
the same extent as if the amount of its participating interest were owing
directly to it as a Lender under this Agreement; provided that such right of
setoff shall be subject to the obligation of each Participant to share with the
Lenders, and the Lenders agree to share with each Participant, as provided in
Section 7.5. The Company also agrees that each Participant shall be entitled to
the benefits of Section 7.6 or 8 as if it were a Lender (provided that on the
date of the participation no Participant shall be entitled to any greater
compensation pursuant to Section 7.6 or 8 than would have been paid to the
participating Lender on such date if no participation had been sold and that
each Participant complies with Section 7.6(d) as if it were an Assignee).
 
- 57 -
600198569v6

--------------------------------------------------------------------------------


15.7  Register. The Administrative Agent shall maintain a copy of each
Assignment Agreement delivered and accepted by it and a register (the
“Register”) for the recordation of names and addresses of the Lenders and the
Commitment of each Lender from time to time and whether such Lender is the
original Lender or the Assignee. No assignment shall be effective unless and
until the related Assignment Agreement is accepted and registered in the
Register. All records of transfer of a Lender’s interest in the Register shall
be conclusive, absent manifest error, as to the ownership of the interests in
the Loans. The Administrative Agent shall not incur any liability of any kind
with respect to any Lender with respect to the maintenance of the Register.


15.8  GOVERNING LAW. THIS AGREEMENT AND EACH NOTE SHALL BE CONTRACTS MADE UNDER
AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES.


15.9  Confidentiality. The Administrative Agent and each Lender agree to use
commercially reasonable efforts (equivalent to the efforts the Administrative
Agent or such Lender applies to maintain the confidentiality of its own
confidential information) to maintain as confidential all information provided
to them by any Affiliated Party and designated as confidential, except that the
Administrative Agent and each Lender may disclose such information (a) to
Persons employed or engaged by the Administrative Agent or such Lender in
evaluating, approving, structuring or administering the Loans and the
Commitments, provided that such Persons are bound by, or agree in writing to be
bound by, this Section 15.9 or are otherwise required to maintain
confidentiality as set forth herein; (b) to any assignee or participant or
potential assignee or participant that has agreed to comply with the covenant
contained in this Section 15.9 (and any such assignee or participant or
potential assignee or participant may disclose such information to Persons
employed or engaged by them as described in clause (a) above); (c) as required
or requested by any federal or state regulatory authority or examiner, or any
insurance industry association, or as reasonably believed by the Administrative
Agent or such Lender to be compelled by any court decree, subpoena or legal or
administrative order or process; (d) as, on the advice of the Administrative
Agent’s or such Lender’s counsel, is required by law; (e) in connection with the
exercise of any right or remedy under the Loan Documents or in connection with
any litigation to which the Administrative Agent or such Lender is a party;
(f) to any nationally recognized rating agency that requires access to
information about a Lender’s investment portfolio in connection with ratings
issued with respect to such Lender; (g) to any Affiliate of the Administrative
Agent or any Lender who may provide bank products to the Affiliated Parties,
provided such Affiliates are bound by or agree in writing to be bound by this
Section 15.9 or are otherwise required to maintain confidentiality as set forth
herein; or (h) that ceases to be confidential through no fault of the
Administrative Agent or any Lender. Notwithstanding the foregoing, the Company
consents to the publication by the Administrative Agent or any Lender of a
tombstone or similar advertising material relating to the financing transactions
contemplated by this Agreement, and the Administrative Agent reserves the right
to provide to industry trade organizations information necessary and customary
for inclusion in league table measurements. Notwithstanding anything in this
Agreement or any other Loan Document to the contrary, any information with
respect to the “tax treatment” or “tax structure” (in each case, within the
meaning of Treasury Regulation Section 1.6011-4) of the transactions
contemplated hereby shall not be confidential, and the Administrative Agent and
the Lenders and other parties hereto may disclose without limitation of any kind
any information that is provided to the Administrative Agent or the Lenders with
respect to such “tax treatment” or “tax structure” (in each case, within the
meaning of Treasury Regulation Section 1.6011-4); provided, that to the extent
any Loan Document contains information that relates to such “tax treatment” or
“tax structure” and contains other information, this paragraph shall only apply
to the information regarding such “tax treatment” or “tax structure.”
 
- 58 -
600198569v6

--------------------------------------------------------------------------------


15.10  Severability. Whenever possible each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.


15.11  Nature of Remedies. All obligations of the Company and rights of the
Administrative Agent and the Lenders expressed herein or in any other Loan
Document shall be in addition to and not in limitation of those provided by
applicable law. No failure to exercise and no delay in exercising, on the part
of the Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder, shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.


15.12  Entire Agreement; Amendment and Restatement. This Agreement, together
with the other Loan Documents, embodies the entire agreement and understanding
among the parties hereto and supersedes all prior or contemporaneous agreements
and understandings of such Persons, oral or written, relating to the subject
matter hereof and thereof (except as relates to the fee described in Section 5)
and any prior arrangements made with respect to the payment by the Company of
(or any indemnification for) any fees, costs or expenses payable to or incurred
(or to be incurred) by or on behalf of the Administrative Agent or the Lenders.


15.13  Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts and
each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same Agreement. Receipt
of an executed signature page to this Agreement by facsimile or other electronic
transmission shall constitute effective delivery thereof. Electronic records of
executed Loan Documents maintained by the Lenders shall deemed to be originals.
 
- 59 -
600198569v6

--------------------------------------------------------------------------------


15.14  Successors and Assigns. This Agreement shall be binding upon the Company,
the Lenders and the Administrative Agent and their respective successors and
assigns, and shall inure to the benefit of the Company, the Lenders and the
Administrative Agent and the successors and assigns of the Lenders and the
Administrative Agent. No other Person shall be a direct or indirect legal
beneficiary of, or have any direct or indirect cause of action or claim in
connection with, this Agreement or any of the other Loan Documents. The Company
may not assign or transfer any of its rights or Obligations under this Agreement
without the prior written consent of the Administrative Agent and each Lender.


15.15  Captions. Section captions used in this Agreement are for convenience
only and shall not affect the construction of this Agreement.


15.16  USA PATRIOT Act Notice. The Administrative Agent (for itself and not on
behalf of any Lender) and each Lender subject to Title III of the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (Public Law 107-56) (the “Patriot Act”) hereby
notify the Company that, pursuant to the requirements of the Patriot Act, they
are required to obtain, verify and record information that identifies the
Company, which information includes the name and address of the Company and
other information that will allow them to identify the Company in accordance
with the Patriot Act.


15.17  INDEMNIFICATION BY THE COMPANY. IN CONSIDERATION OF THE EXECUTION AND
DELIVERY OF THIS AGREEMENT BY THE ADMINISTRATIVE AGENT AND THE LENDERS AND THE
AGREEMENT TO EXTEND THE COMMITMENTS PROVIDED HEREUNDER, THE COMPANY HEREBY
AGREES TO INDEMNIFY, EXONERATE AND HOLD HARMLESS THE ADMINISTRATIVE AGENT, EACH
LENDER AND EACH OF THE OFFICERS, DIRECTORS, EMPLOYEES, AFFILIATES AND AGENTS OF
THE ADMINISTRATIVE AGENT AND EACH LENDER (EACH A “LENDER PARTY”) FROM AND
AGAINST ANY AND ALL ACTIONS, CAUSES OF ACTION, SUITS, LOSSES, LIABILITIES,
DAMAGES AND EXPENSES, INCLUDING ATTORNEY COSTS (COLLECTIVELY, THE “INDEMNIFIED
LIABILITIES”), INCURRED BY THE LENDER PARTIES OR ANY OF THEM AS A RESULT OF, OR
ARISING OUT OF, OR RELATING TO (A) ANY TENDER OFFER, MERGER, PURCHASE OF CAPITAL
SECURITIES, PURCHASE OF ASSETS OR OTHER SIMILAR TRANSACTION FINANCED OR PROPOSED
TO BE FINANCED IN WHOLE OR IN PART, DIRECTLY OR INDIRECTLY, WITH THE PROCEEDS OF
ANY OF THE LOANS, (B) THE USE, HANDLING, RELEASE, EMISSION, DISCHARGE,
TRANSPORTATION, STORAGE, TREATMENT OR DISPOSAL OF ANY HAZARDOUS SUBSTANCE AT ANY
PROPERTY OWNED OR LEASED BY ANY AFFILIATED PARTY, (C) ANY VIOLATION OF ANY
ENVIRONMENTAL LAW WITH RESPECT TO CONDITIONS AT ANY PROPERTY OWNED OR LEASED BY
ANY AFFILIATED PARTY OR THE OPERATIONS CONDUCTED THEREON, (D) THE INVESTIGATION,
CLEANUP OR REMEDIATION OF OFFSITE LOCATIONS AT WHICH ANY AFFILIATED PARTY OR ANY
OF ITS PREDECESSORS IS ALLEGED TO HAVE DIRECTLY OR INDIRECTLY DISPOSED OF ANY
HAZARDOUS SUBSTANCE OR (E) THE EXECUTION, DELIVERY, PERFORMANCE OR ENFORCEMENT
OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BY ANY OF THE LENDER PARTIES,
EXCEPT FOR ANY SUCH INDEMNIFIED LIABILITIES ARISING ON ACCOUNT OF THE APPLICABLE
LENDER PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS DETERMINED BY A COURT
OF COMPETENT JURISDICTION. IF AND TO THE EXTENT THAT THE FOREGOING UNDERTAKING
MAY BE UNENFORCEABLE FOR ANY REASON, THE COMPANY HEREBY AGREES TO MAKE THE
MAXIMUM CONTRIBUTION TO THE PAYMENT AND SATISFACTION OF EACH OF THE INDEMNIFIED
LIABILITIES WHICH IS PERMISSIBLE UNDER APPLICABLE LAW. ALL OBLIGATIONS PROVIDED
FOR IN THIS SECTION 15.17 SHALL SURVIVE REPAYMENT OF THE LOANS, CANCELLATION OF
THE NOTES, ANY MODIFICATION, RELEASE OR DISCHARGE OF THE GUARANTY AND
TERMINATION OF THIS AGREEMENT.
 
- 60 -
600198569v6

--------------------------------------------------------------------------------


15.18  Nonliability of Lenders. The relationship between the Company, on the one
hand, and the Lenders and the Administrative Agent, on the other hand, shall be
solely that of borrower and lender. Neither the Administrative Agent nor any
Lender has any fiduciary relationship with or duty to any Affiliated Party
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Affiliated Parties, on the one hand,
and the Administrative Agent and the Lenders, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor. Neither the
Administrative Agent nor any Lender undertakes any responsibility to any
Affiliated Party to review or inform any Affiliated Party of any matter in
connection with any phase of any Affiliated Party’s business or operations. The
Company agrees, on behalf of itself and each other Affiliated Party, that
neither the Administrative Agent nor any Lender shall have liability to any
Affiliated Party (whether sounding in tort, contract or otherwise) for losses
suffered by any Affiliated Party in connection with, arising out of, or in any
way related to the transactions contemplated and the relationship established by
the Loan Documents, or any act, omission or event occurring in connection
therewith, unless it is determined in a judgment by a court of competent
jurisdiction that such losses resulted from the gross negligence or willful
misconduct of the party from which recovery is sought. NO LENDER PARTY SHALL BE
LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY OTHERS OF ANY INFORMATION OR
OTHER MATERIALS OBTAINED THROUGH INTRALINKS OR OTHER SIMILAR INFORMATION
TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT, NOR SHALL ANY LENDER
PARTY HAVE ANY LIABILITY WITH RESPECT TO, AND THE COMPANY, ON BEHALF OF ITSELF
AND EACH OTHER AFFILIATED PARTY, HEREBY WAIVES, RELEASES AND AGREES NOT TO SUE
FOR, ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR ARISING OUT OF ITS ACTIVITIES IN CONNECTION
HEREWITH OR THEREWITH (WHETHER BEFORE OR AFTER THE CLOSING DATE). The Company
acknowledges that it has been advised by counsel in the negotiation, execution
and delivery of this Agreement and the other Loan Documents to which it is a
party. No joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Guarantors and the Lenders.
 
- 61 -
600198569v6

--------------------------------------------------------------------------------


15.19  FORUM SELECTION AND CONSENT TO JURISDICTION. ANY LITIGATION BASED ON, OR
ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE
OF NEW YORK OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO
PRECLUDE THE ADMINISTRATIVE AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL
ACTION IN ANY OTHER JURISDICTION. EACH OF THE COMPANY, THE ADMINISTRATIVE AGENT
AND THE LENDERS HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF
THE COURTS OF THE STATE OF NEW YORK AND OF THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET
FORTH ABOVE. EACH OF THE COMPANY, THE ADMINISTRATIVE AGENT AND THE LENDERS
FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL,
POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK.
EACH OF THE COMPANY, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY EXPRESSLY
AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION
BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH
LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.


15.20  WAIVER OF JURY TRIAL. EACH OF THE COMPANY, THE ADMINISTRATIVE AGENT AND
THE LENDERS HEREBY (A) WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY NOTE, ANY
OTHER LOAN DOCUMENT OR ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT
DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR
THEREWITH OR ARISING FROM ANY LENDING RELATIONSHIP EXISTING IN CONNECTION WITH
ANY OF THE FOREGOING, AND (B) AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY.






[signature page follows]


 
- 62 -


600198569v6


--------------------------------------------------------------------------------





The parties hereto have caused this Agreement to be duly executed and delivered
by their duly authorized officers as of the date first set forth above.
 

        SEMCO ENERGY, INC.  
   
   
  By:   /s/ Michael V. Palmeri  

--------------------------------------------------------------------------------

 
Michael V. Palmeri
Senior Vice President, Chief
  Financial Officer and Treasurer

 

       
UNION BANK OF CALIFORNIA, N.A., as
Administrative Agent and as a Lender
 
   
   
    By:   /s/ Dennis G. Blank  

--------------------------------------------------------------------------------

 
Name:  Dennis G. Blank
Title:  Vice President 



 

 
S-1


600198569v6


--------------------------------------------------------------------------------





ANNEX A
LENDERS AND PRO RATA SHARES






Lender
Commitment Amount
Pro Rata Share
Union Bank of California, N.A.
$55,000,000.00
100%
TOTALS
$55,000,000.00
100%







600198569v6


--------------------------------------------------------------------------------





ANNEX B
ADDRESSES FOR NOTICE






Party
Address
SEMCO Energy, Inc.
1411 Third Street, Suite A
Port Huron, Michigan 48060
Attention: Chief Financial Officer
Union Bank of California, N.A.
445 South Figueroa Street, 15th Floor
Los Angeles, California 90071
Attention: Energy Capital Services

 
 
 
600198569v6

--------------------------------------------------------------------------------